[profiremillstreamapa001.jpg]
PROFIRE COMBUSTION, INC. and MILLSTREAM ENERGY PRODUCTS LTD. and LUNDSTROM
HOLDINGS LTD. and ROB LUNDSTROM ASSET PURCHASE AGREEMENT June 12, 2019



--------------------------------------------------------------------------------



 
[profiremillstreamapa002.jpg]
TABLE OF CONTENTS Page ARTICLE 1. DEFINITIONS
........................................................................................................................
2 1.1 Definitions
...................................................................................................................................
2 1.2 Certain Rules of Interpretation
..................................................................................................
11 1.3 Statutory References
..................................................................................................................
12 1.4 Accounting
Principles................................................................................................................
12 ARTICLE 2. PURCHASE AND SALE
.....................................................................................................
12 2.1 Purchase and Sale
......................................................................................................................
12 2.2 Retained Assets
.........................................................................................................................
13 2.3 Assumption of Liabilities
..........................................................................................................
13 2.4 Retained Liabilities
....................................................................................................................
14 2.5 Purchase Price
...........................................................................................................................
14 2.6 Estimated Closing Statement
.....................................................................................................
15 2.7 Purchase Price Adjustment
........................................................................................................
15 2.8 Allocation of Purchase Price
.....................................................................................................
17 2.9 Unassignable Rights
..................................................................................................................
17 2.10 Tax Matters
................................................................................................................................
18 ARTICLE 3. EMPLOYMENT
...................................................................................................................
19 3.1 Employees
.................................................................................................................................
19 ARTICLE 4. Royalty
..................................................................................................................................
20 4.1 Royalty
......................................................................................................................................
20 ARTICLE 5. REPRESENTATIONS AND WARRANTIES
..................................................................... 21 5.1
Representations and Warranties of the Guarantors
................................................................... 21 5.2
Representations and Warranties of the Vendor
......................................................................... 22 5.3
Representations and Warranties of the Purchaser
..................................................................... 32 ARTICLE
6. COVENANTS
......................................................................................................................
33 6.1 Covenants of the Vendor
...........................................................................................................
33 6.2 Mutual Covenants
......................................................................................................................
34 6.3 Information During Interim Period
............................................................................................
35 6.4 Exclusivity
.................................................................................................................................
35 6.5 Tax Records
...............................................................................................................................
35 6.6 Name Change or Dissolution Covenant
....................................................................................
36 6.7 Amounts Received
.....................................................................................................................
36 6.8 Restrictive Covenants of the Vendor and the Guarantors
......................................................... 36 ARTICLE 7.
CONDITIONS TO CLOSING
..............................................................................................
38 7.1 Conditions for the Benefit of the Purchaser
..............................................................................
38



--------------------------------------------------------------------------------



 
[profiremillstreamapa003.jpg]
2 7.2 Conditions for the Benefit of the Vendor
..................................................................................
39 ARTICLE 8. CLOSING
.............................................................................................................................
39 8.1 Place of Closing
.........................................................................................................................
39 8.2 Deliveries by the Vendor at Closing
..........................................................................................
39 8.3 Deliveries by Purchaser at Closing
............................................................................................
40 ARTICLE 9. INDEMNITIES
.....................................................................................................................
41 9.1
Survival......................................................................................................................................
41 9.2 Indemnification
..........................................................................................................................
41 9.3 Claims by Third Parties
.............................................................................................................
42 9.4 Right to Set-Off and Release of Holdback
................................................................................
43 9.5 Exclusive Remedy
.....................................................................................................................
44 9.6 Tax Treatment
...........................................................................................................................
44 9.7 Reductions and Subrogation
......................................................................................................
44 9.8 Limitations
.................................................................................................................................
44 ARTICLE 10. TERMINATION
.................................................................................................................
45 10.1 Termination
...............................................................................................................................
45 10.2 Effect of Termination
................................................................................................................
45 ARTICLE 11. MISCELLANEOUS
...........................................................................................................
46 11.1 Notices
.......................................................................................................................................
46 11.2 Address for Service
...................................................................................................................
46 11.3 Retention of Records and Confidential Information
................................................................. 47 11.4
Privacy
.......................................................................................................................................
47 11.5 Guarantee of the Guarantors
......................................................................................................
48 11.6 Further Assurances
....................................................................................................................
48 11.7 Time of the Essence
...................................................................................................................
48 11.8 Public Announcements
..............................................................................................................
48 11.9 Amendments and Waiver
..........................................................................................................
49 11.10 Entire Agreement
.......................................................................................................................
49 11.11 Applicable Law
.........................................................................................................................
49 11.12 Severability
................................................................................................................................
49 11.13 Third Party Beneficiaries
...........................................................................................................
49 11.14 Execution in Counterpart
...........................................................................................................
50 11.15 Benefit of the Agreement
..........................................................................................................
50 11.16 Assignment
................................................................................................................................
50 11.17 Costs
..........................................................................................................................................
50 11.18 No Partnership
...........................................................................................................................
50 11.19 Independent Legal Advice
.........................................................................................................
50



--------------------------------------------------------------------------------



 
[profiremillstreamapa004.jpg]
ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT made as of the 12th day
of June, 2019 AMONG: PROFIRE COMBUSTION, INC., a corporation formed under the
laws of Alberta, Canada (the “Purchaser”) - and - MILLSTREAM ENERGY PRODUCTS
LTD., a corporation formed under the laws of the Province of British Columbia
(the “Vendor”) - and - LUNDSTROM HOLDINGS LTD., a corporation formed under the
laws of the Province of Alberta (“Holdings”) - and - ROB LUNDSTROM, an
individual resident in the Province of Alberta (“Rob” and, together with
Holdings, the “Guarantors”) RECITALS: A. The Vendor carries on the Business (as
defined herein). B. Holdings is the sole registered and beneficial shareholder
of the Vendor and, by virtue thereof, will receive a substantial economic
benefit from the consummation of the transactions contemplated hereby. C. Rob
and Reana Lundstrom are the sole registered and beneficial shareholders of
Holdings and, by virtue thereof, will each receive a substantial economic
benefit from the consummation of the transactions contemplated hereby. D. All of
the assets and rights used in the conduct, operation or maintenance of, or
otherwise relating to, the Business are legally and beneficially owned
exclusively by the Vendor or are leased by the Vendor under existing leases, all
as more particularly set out in this Agreement. E. The Vendor wishes to sell,
and the Purchaser wishes to purchase, the Purchased Assets (as defined herein)
and assume the Assumed Liabilities (as defined herein) associated therewith upon
the terms and subject to the conditions set out in this Agreement.



--------------------------------------------------------------------------------



 
[profiremillstreamapa005.jpg]
2 NOW THEREFORE, in consideration of the representations, warranties, covenants
and agreements herein and other good and valuable consideration (the receipt and
sufficiency of which is hereby acknowledged), the Parties covenant and agree as
follows: ARTICLE 1. DEFINITIONS 1.1 Definitions In this Agreement, including the
preamble and the recitals hereto, unless the context otherwise requires, or
unless defined elsewhere in this Agreement: (a) “Accounting Firm” has the
meaning ascribed thereto in Section 2.7(f); (b) “Affiliate” means, with respect
to any specified Person, any other Person that directly or indirectly, through
one or more intermediaries, controls, is controlled by or is under common
control with such specified Person, including, in the case of any natural
person, any members of such natural person’s immediate family and any trust
maintained for the benefit of such natural person or such natural person’s
immediate family. For purposes of this definition, the term “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”) means the power to direct or cause the direction of the
management and policies of a Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise. (c) “Agreement” means
this asset purchase agreement, including all Schedules, as such agreement may be
amended or supplemented from time to time, and references to “Article, “Section”
or “Schedule” mean the specified Article, Section or Schedule of this Agreement;
(d) “Assumed Contracts” means all Contracts relating to the Business other than
those listed in Schedule 2.2(b), and including for avoidance of doubt the
Production Contracts; (e) “Assumed Liabilities” has the meaning ascribed thereto
in Section 2.3; (f) “Balance Sheet” means the balance sheet of the Vendor
relating to the Business as at December 31, 2018, forming part of the Financial
Statements; (g) “Books and Records” means, collectively, all books and records
of the Vendor or relating to the Business or any of the Purchased Assets,
including financial, corporate, operation and sales books, employee files,
records, books of account, sales and purchase records, lists of present and
former suppliers, customers and any others having business dealings with the
Vendor, clients, sales leads, distributors, mailing lists, formulae, business
reports, plans and projections, operating materials, engineering standards and
specifications, and all other documents, files, records, correspondence, and
other data and information, financial or otherwise, including all data and
information stored on computer-related or other electronic media maintained with
respect to the Business or any of the Purchased Assets; (h) “Business” means the
business operations as maintained, operated and conducted as of the date hereof
and during the Interim Period by the Vendor, including the design, manufacture
and sale of burners and combustion equipment to be used in various applications
throughout the oil and gas industry;



--------------------------------------------------------------------------------



 
[profiremillstreamapa006.jpg]
3 (i) “Business Day” means a day, other than a Saturday, Sunday or statutory
holiday in the province of British Columbia or the State of Utah and also
excludes any day when banks are not generally open for the transaction of
commercial banking business in Vancouver, British Columbia or Lindon, Utah
during normal banking hours; (j) “Claims” includes claims, demands, complaints,
grievances, actions, applications, suits, causes of action, Orders, charges,
indictments, prosecutions or other similar processes; (k) “Closing” means the
completion of the transactions contemplated herein; (l) “Closing Date” means the
later of (i) June 14, 2019 and (ii) the fifth Business Day following the date on
which the conditions in ARTICLE 7 have been satisfied or waived (other than
those conditions that by their terms are satisfied at Closing), or such other
date agreed to in writing by the Parties; (m) “Closing Indebtedness” means the
Indebtedness of the Vendor as of the Closing Time under the credit line provided
by Royal Bank of Canada in the amount set forth in the Payoff Letter; (n)
“Closing Statement” has the meaning ascribed thereto in Section 2.7(a); (o)
“Closing Time” means 12:01 a.m. (Edmonton time) on the Closing Date, or such
other time as may be agreed upon by the Parties in writing; (p) “Closing Working
Capital” means an amount (which may be positive or negative) equal to the
difference of (1) the Current Assets minus (2) the Current Liabilities as of the
Closing Time. (q) “Confidential Information” means all trade secrets, know-how
and other confidential or proprietary information and data of or relating to the
Vendor or the Business (whether or not expressly identified as confidential or
proprietary), including: (1) the Vendor’s business information and materials,
including financial information, business plans, business proposals, contract
terms and conditions, pricing and bidding methodologies and data, sales data,
current client lists, supplier lists, business partner lists, and similar
information; (2) information and materials relating to the Transferred
Employees; (3) information and materials relating to future plans, including
marketing strategies, new materials research, pending projects and proposals,
proprietary production processes, research and development strategies, and
similar items; (4) the Vendor’s technical information and materials, including
engineering drawings, CAD files, computer programs, software, databases,
methods, know-how, formulae, compositions, technological data, technological
prototypes, processes, discoveries, machines, inventions, and similar items; and
(5) any information or material that gives the Vendor an advantage with respect
to its competitors by virtue of not being known by those competitors. (r)
“Contract” means each and every promissory note, contract, indenture, license,
lease, deed, agreement, obligation, promise, undertaking, understanding, option,
instrument, arrangement, document, entitlement, engagement or any other binding
commitment, whether written or oral, to which, prior to the Closing Date, the
Vendor is a party or by which the Vendor is bound or under which the Vendor has,
or will have, any right, benefit or Liability, or any contingent right, benefit
or Liability (in each case, whether written or oral, express or implied)
relating to the Business or any of the Purchased Assets; (s) “Current Assets”
means all accounts receivable and Inventory of the Vendor in each case
calculated in accordance with GAAP and only as and to the extent substantially
similar in nature to the line items reflected as “accounts receivable” and
“inventory”, respectively, in the



--------------------------------------------------------------------------------



 
[profiremillstreamapa007.jpg]
4 Financial Statements; (t) “Current Liabilities” means the accounts payable of
the Vendor, calculated in accordance with GAAP and only as and to the extent
substantially similar in nature to the line items reflected as “accounts
payable” in the Financial Statements, but for avoidance of doubt does not
include any Closing Indebtedness to the extent expressly set forth in the Payoff
Letter; (u) “Disputed Item” has the meaning ascribed thereto in Section 2.7(d);
(v) “Employee Plan” means any employee benefit plan, program or arrangement
sponsored, maintained or contributed to by the Vendor for the benefit of the
Employees, including any pension plan (whether defined benefit, defined
contribution, funded or unfunded), supplemental pension plan, deferred
compensation plan, retirement income or group registered retirement savings
plan, retirement compensation arrangement, stock option, stock appreciation
rights, phantom stock or stock purchase plan, profit sharing plan, bonus plan or
policy, commission or other incentive compensation plan, change of control
agreement, retention bonus plan or agreement, severance or termination pay
arrangement, employee life or other group insurance plan, savings plan, employee
loan, indemnity, education or hospitalization plan, medical or dental plan,
long-term or short-term disability plan or any other employee benefit plan,
program, policy or practice, whether formal or informal; (w) “Employees” means
all individuals who are employees of the Vendor in connection with the Business,
including those employees on disability leave, parental leave or any other leave
of absence; (x) “Employment Offers” has the meaning ascribed thereto in Section
3.1(a); (y) “Encumbrance” means any encumbrance, mortgage, hypothec, pledge,
assignment, charge, lien, restriction, easement, right of occupation, security
interest or other third party interest and any agreement, option, right or
privilege (whether by Law, contract or otherwise) capable of becoming any of the
foregoing; (z) “Environmental Approvals” means all permits, certificates,
licences, authorizations, consents, registrations, or approvals issued or
required by Governmental Authorities pursuant to Environmental Laws with respect
to the operation of the Business or related to any of the Purchased Assets; (aa)
“Environmental Laws” means all Laws and agreements with any Governmental
Authority and all other statutory requirements relating to public health and
safety, noise control, pollution or the protection of the environment or to the
use, storage, generation, handling, manufacturing, processing, labeling,
advertising, sale, display, treatment, disposal, recycling, reuse,
transportation, Release, threatened Release or remediation of Hazardous
Substances, including civil responsibility for acts or omissions with respect to
the environment, and all authorizations issued pursuant to such Law, agreements
or other statutory requirements; (bb) “Equipment” means all machinery,
equipment, fixtures, accessories, supplies, tools, furniture, personal
computers, computer hardware, office equipment, office supplies, personal
property and other tangible property owned or leased by the Vendor and used in,
held for use in or relating to the conduct or operation of the Business;



--------------------------------------------------------------------------------



 
[profiremillstreamapa008.jpg]
5 (cc) “Equipment Leases” means all equipment leases, conditional sales
contracts, capital leases, title retention agreements and other similar
agreements relating to Equipment to which the Vendor is a party and which is
used by the Vendor in the Business; (dd) “Estimated Closing Statement” has the
meaning ascribed thereto in Section 2.6; (ee) “Estimated Closing Working
Capital” has the meaning ascribed thereto in Section 2.6; (ff) “ETA” means the
Excise Tax Act (Canada); (gg) “Excluded Taxes” means (1) all Taxes owed by the
Vendor or any of its Affiliates for any period; (2) all Taxes relating to the
Business, the Purchased Assets, the Assumed Liabilities or the Transferred
Employees for any Pre-Closing Period and for the period of any Straddle Period
ending immediately prior to the Closing Date; (3) all Taxes imposed on or
payable by the Vendor or for which the Vendor otherwise may be liable (a)
pursuant to any Contract for any Pre-Closing Period, (b) by reason of a Tax
sharing, indemnity or similar Contract entered into by the Vendor or any of its
past or present Affiliates prior to the Closing Time, or (c) by reason of
transferee or successor liability arising in respect of a transaction undertaken
by the Vendor (or any of its present or past Affiliates) prior to the Closing
Time; (4) all Taxes imposed on any Purchaser Indemnified Party as a result of a
breach by the Vendor of any representation or warranty set forth in Section
5.2(z) or breach by the Vendor of any covenant set forth herein relating to
Taxes; and (5) all Liabilities apportioned to the Vendor under Section 2.10(a);
(hh) “Final Closing Working Capital” means (1) if the Vendor does not duly and
timely deliver a Notice of Disagreement with respect to the Closing Statement
pursuant to Section 2.7(d) or if the Vendor delivers a notice of acceptance with
respect thereto, the Closing Working Capital as set forth in the Closing
Statement; or (2) if the Vendor duly and timely delivers a Notice of
Disagreement, the Closing Working Capital (a) as agreed to in writing by the
Purchaser and the Vendor pursuant to Section 2.7(e) or (b) in the absence of
such agreement, as finally determined by the Accounting Firm pursuant to Section
2.7(f). (ii) “Final Royalty Revenue” means, in respect of a Royalty Period, (1)
if the Vendor does not duly and timely deliver a Notice of Disagreement with
respect to a Royalty Statement pursuant to Section 4.1(b), or if the Vendor
delivers a notice of acceptance with respect thereto, the Royalty Revenue in
respect of such Royalty Period as set forth in such Royalty Statement; or (2) if
the Vendor duly and timely delivers a Notice of Disagreement with respect to a
Royalty Statement, the Royalty Revenue in respect of such Royalty Period (a) as
agreed to in writing by the Purchaser and the Vendor, or (b) in the absence of
such agreement, as finally determined by the Accounting Firm pursuant to Section
4.1. (jj) “Financial Statements” means, collectively, (a) the Balance Sheet, (b)
the review engagement comparative balance sheet, statement of income, statement
of retained earnings and statement of cash flows of the Vendor as at and for the
fiscal year ended December 31, 2018, together with the notes thereto. (kk)
“Fundamental Representations” means the representations and warranties of the
Guarantors in Section 5.1 and the representations and warranties of the Vendor
in Sections 5.2(a), 5.2(b), 5.2(c), 5.2(d), 5.2(e), 5.2(h) and 5.2(ee); (ll)
“GAAP” has the meaning ascribed thereto in Section 1.4;



--------------------------------------------------------------------------------



 
[profiremillstreamapa009.jpg]
6 (mm) “Governmental Authority” means any: (i) national, federal, provincial,
state, regional, municipal, local or other government, governmental or public
department, officials, ministers, Crown corporations, central bank, court,
tribunal or dispute settlement panel, arbitral body, commission, board, bureau
or agency, domestic or foreign; (ii) subdivision, agency, commission, board or
authority of any of the foregoing; or (iii) quasi- governmental or private body
exercising any regulatory, expropriation or taxing authority under or for the
account of any of the foregoing; (nn) “Guarantors” has the meaning ascribed
thereto in the Recitals; (oo) “GST” means all Taxes payable under Part IX of the
ETA or under any provincial legislation similar to the ETA, and any reference to
a specific provision of the ETA shall refer to any successor provision thereto
of like or similar effect; (pp) “Hazardous Substance” means any element, waste
or other substance, whether natural or artificial and whether consisting of gas,
liquid, solid or vapour that is prohibited, listed, defined, judicially
interpreted, designated or classified as dangerous, hazardous, radioactive,
explosive or toxic or a pollutant or a contaminant under or pursuant to any
applicable Environmental Laws, and specifically including petroleum and all
derivatives thereof or synthetic substitutes therefor and asbestos or
asbestos-containing materials or any substance which is deemed under
Environmental Laws to be deleterious to natural resources or public health and
safety; (qq) “Holdback Amount” means an amount equal to $330,000; (rr)
“Holdings” has the meaning ascribed thereto in the Recitals; (ss) “Indebtedness”
of any Person means and includes (a) indebtedness for borrowed money or
indebtedness issued or incurred in substitution or exchange for indebtedness for
borrowed money, (b) amounts owing as deferred purchase price for property or
services, including all seller notes and “earn-out” payments, (c) indebtedness
evidenced by any note, bond, debenture, mortgage or other debt instrument or
financial debt security, (d) commitments or obligations by which such Person
assures a creditor against loss (including contingent reimbursement obligations
with respect to letters of credit), (e) indebtedness secured by an Encumbrance
on assets or properties of such Person, (f) obligations or commitments to repay
deposits or other amounts advanced by and owing to third Persons, (g)
obligations under any interest rate, currency or other hedging agreement, (h)
obligations or commitments under capitalized leases (capital portion), (i) any
change of control payments or prepayment premiums, penalties, charges or
equivalents thereof with respect to any indebtedness, obligation, or liability
of the type described in clauses (a) through (i) above, or (j) guarantees or
other contingent liabilities (including so called take-or-pay or keep-well
agreements) with respect to any indebtedness, obligation, claim or liability of
any other Person of a type described in clauses (a) through (i) above.
Notwithstanding the foregoing, Indebtedness with respect to the Vendor shall not
include any Current Liabilities to the extent (and only to the extent)
specifically included in the calculation of Final Closing Working Capital. (tt)
“Insurance Policies” has the meaning ascribed thereto in Section 5.2(gg); (uu)
“Intellectual Property” means the intellectual property (whether foreign or
domestic, registered or unregistered) used in the operation, conduct or
maintenance of the Business, as it is currently being, and has been, operated,
conducted or maintained, including: (i) all inventions, patents, patent
applications and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions and re-examinations
thereof; (ii) all trademarks,



--------------------------------------------------------------------------------



 
[profiremillstreamapa010.jpg]
7 trade-names, corporate names, domain names and all goodwill associated
therewith; (iii) all copyrightable works, copyrights and industrial designs;
(iv) all confidential information, including all lists of present and former
suppliers, customers and any others having business dealings with, the Business
and the mailing lists, trade secrets, processes, procedures, know-how, methods,
data, compilations, databases and the information contained therein of the
Vendor; together with (A) all copies and tangible embodiments of the foregoing,
in whatever form or medium (including all computer software and related
documentation), (B) all improvements, modifications, translations, adaptations,
refinements, derivations and combinations thereof, (C) all applications,
registrations and renewals in connection therewith and (D) all Intellectual
Property Rights related thereto; (vv) “Intellectual Property Rights” means any
right or protection existing from time to time in a specific jurisdiction,
whether registered or not, under any patent law or other invention or discovery
law, copyright law, performance or moral rights law, trade-secret law,
confidential information law, integrated circuit topography law, semi-conductor
chip protection law, trade-mark law, industrial design law, unfair competition
law or other similar Laws and includes legislation by competent Governmental
Authority and judicial decisions under common law or equity; (ww) “Inventory”
means all inventories of the Business owned by the Vendor and used in carrying
on the Business, including all finished goods, goods in transit, work in
process, samples, packaging materials, raw materials, containers, production and
shipping supplies and all other materials and supplies on hand to be used or
consumed in the Business; (xx) “Interim Period” has the meaning ascribed thereto
in Section 6.1; (yy) “IT Systems” means the computer systems (including
computers, servers, workstations, routers, hubs, switches, circuits, networks
and data communication lines), information technology systems, telecommunication
systems and data processing systems that are owned by or leased or licensed to
the Vendor and used in the conduct of the Business. (zz) “Knowledge of the
Vendor” means the knowledge of Rob and/or Foster Anderson after reasonable
inquiry; (aaa) “Laws” means all applicable laws, by-laws, statutes, rules,
regulations, Orders, ordinances, awards, rulings, determinations, decrees,
codes, policies, instruments, notices, directions, injunctions, judgments
(including judicial decisions under common law or equity) and any other
requirements of any Governmental Authority having the force of law; (bbb)
“Leased Real Property” means the real property subject to the Leases and all
structures, improvements, appurtenances and fixtures (including fixed machinery
and fixed equipment) situate thereon, therein, thereunder or forming a part
thereof; (ccc) “Leases” means all leases, subleases, tenancy agreements, rights
of occupation or occupancy agreements to which the Vendor is a party, as tenant,
in respect of real property from which the Vendor (directly or indirectly)
operates, conducts or maintains the Business and including, for avoidance of
doubt (i) the lease dated November 30, 2018 between the Vendor and Porter
Warehousing and Distributing Inc. in respect of the warehouse located at 15703 -
114th Avenue NW, Edmonton, AB T5M 2Z3, (ii) the Merchandise Warehousemen
Agreement dated September 19, 2018 between the Vendor and Bradford Global
Logistics, Ltd. in respect of the warehouse located in Houston, Texas and (iii)
the oral month-to-month lease in respect of the storage yard in Stetler,
Alberta;



--------------------------------------------------------------------------------



 
[profiremillstreamapa011.jpg]
8 (ddd) “Liability” means, with respect to any Person, any liability, debt,
duty, undertaking or obligation of such Person of any kind, character or
description, whether known or unknown, absolute or contingent, accrued or
unaccrued, disputed or undisputed, liquidated or unliquidated, secured or
unsecured, joint or several, due or to become due, vested or unvested,
executory, determined, determinable or otherwise, and whether or not the same is
required to be accrued on the financial statements of such Person; (eee)
“Losses” means, in respect of a Person and in relation to a matter, all losses,
costs, debts, expenses, diminution of value and damages (including all
penalties, fines and interest thereon), contingent or otherwise, liquidated or
unliquidated which such Person suffers, sustains, pays or incurs in connection
with such matter, whether or not a Claim has been made, an Order issued or a
judgment obtained, and includes Taxes (other than refundable Taxes), costs and
disbursements of legal counsel and other experts and consultants and reasonable
costs arising from such matter; (fff) “Marketing Materials” means all marketing,
advertising, sales support, sales collateral, and promotional materials and
productions, sales and marketing files (whether in print or electronic format)
including all past and present promotion copy and promotion copy data bases, web
images, web copy, and advertising and direct marketing materials of the Vendor
used in carrying on the Business; (ggg) “Material Adverse Change” means any
change, event, development, occurrence, circumstance or state of facts that,
individually or in the aggregate, is, or would reasonably be expected to be,
material and adverse to the business, operations, earnings, condition (financial
or otherwise), property, assets (including the Purchased Assets) or Liabilities
(contingent or otherwise) of the Business taken as a whole, other than any
change, effect, event, development, occurrence, circumstance or state of facts
arising directly from any action required by this Agreement or the Transaction
Documents; (hhh) “Material Contracts” means those Assumed Contracts as described
in Section 5.2(t); (iii) “Notice of Disagreement” has the meaning ascribed
thereto in Section 2.7(d); (jjj) “Orders” means orders, injunctions, judgments,
administrative complaints, decrees, rulings, awards, assessments, directions,
instructions, penalties or sanctions issued, filed or imposed by any
Governmental Authority or arbitrator and includes remedial orders; (kkk)
“Ordinary Course of Business” means the ordinary course of business consistent
with prior custom and practice of the entity to whom such term relates
(including with respect to quantity, frequency, terms, values, risks and
obligations); (lll) “Parties” means the parties to this Agreement and their
respective heirs, executors, legal representatives, successors and permitted
assigns and “Party” means any one of them; (mmm) “Payoff Letter” means a payoff
letter, in form and substance reasonably satisfactory to the Purchaser, from
Royal Bank of Canada in respect of the Closing Indebtedness; (nnn) “Permitted
Encumbrances” means (a) Encumbrances for current Taxes, assessments, charges or
levies not yet due and payable and securing only Assumed Liabilities, and (b)
the Encumbrances identified in Schedule 5.2(ee);



--------------------------------------------------------------------------------



 
[profiremillstreamapa012.jpg]
9 (ooo) “Person” includes an individual, partnership, limited partnership, firm,
joint venture, venture capital fund, limited liability company, unlimited
liability company, trust, trustee, executor, administrator, legal personal
representative, estate, group, body corporate, corporation, Governmental
Authority, agency or instrumentality, unincorporated organization or association
syndicate or other entity, whether or not having legal status; (ppp)
“Pre-Closing Period” means any taxation period ending on or before the Closing.
(qqq) “Production Contracts” means the Contracts between the Vendor and certain
entities in China relating to the production or manufacturing of the Vendor’s
products; (rrr) “Purchase Price” has the meaning ascribed to it in Section 2.5;
(sss) “Purchased Assets” has the meaning ascribed thereto in Section 2.1; (ttt)
“Purchaser” has the meaning ascribed thereto in the Preamble; (uuu) “Purchaser
Indemnified Party” has the meaning ascribed thereto in Section 9.2(a); (vvv)
“Regulatory Authorizations” means, collectively, all licences, permits,
registrations, certificates, consents, Orders and similar rights and privileges
in respect of, or required in connection with, the Purchased Assets and/or the
carrying on of the Business, including the Environmental Approvals; (www)
“Release” has the meaning prescribed in any Environmental Law and includes any
sudden, intermittent or gradual release, spill, leak, pumping, addition,
pouring, emission, emptying, discharge, injection, escape, leaching, disposal,
dumping, deposit, spraying, burial, abandonment, incineration, seepage,
placement or introduction of a Hazardous Substance into the environment; (xxx)
“Release Date” has the meaning ascribed thereto in Section 9.4(b); (yyy)
“Remedial Order” means any Order issued, filed or imposed by any Governmental
Authority pursuant to any Environmental Laws and includes, without limitation,
any order requiring remediation or clean-up of any Hazardous Substance, or
requiring that any Release or any other activity be reduced, modified or
eliminated; (zzz) “Restricted Rights” has the meaning ascribed thereto in
Section 2.9(a); (aaaa) “Retained Assets” has the meaning ascribed thereto in
Section 2.2; (bbbb) “Retained Liabilities” has the meaning ascribed thereto in
Section 2.4; (cccc) “Rob” has the meaning ascribed thereto in the Recitals;
(dddd) “Royalty Margin” means the percentage obtained by dividing (i) the total
Royalty Revenue in respect of a Royalty Period by (ii) the total expenses,
calculated in accordance with GAAP, directly attributable to the sale of Royalty
Products during the same Royalty Period; (eeee) “Royalty Payment” has the
ascribed thereto in Section 4.1(c); (ffff) “Royalty Percentage” means 4.5%, as
adjusted pursuant to Section 4.1(d);



--------------------------------------------------------------------------------



 
[profiremillstreamapa013.jpg]
10 (gggg) “Royalty Period” means each of the five successive annual periods
following the Closing Date; (hhhh) “Royalty Products” means the products listed
on Schedule 4.1 as designed on the Closing Date; (iiii) “Royalty Revenue” means
the revenue, calculated in accordance with GAAP, directly attributable to the
sale of Royalty Products during a Royalty Period; (jjjj) “Royalty Statement” has
the meaning ascribed thereto in Section 4.1(a); (kkkk) “Straddle Period” means a
taxation year or fiscal period that includes but does not begin or end on the
Closing Date. (llll) “Successor Taxes” means any liability for Taxes required by
law to be paid as an assessed liability by the Vendor which, as a result of the
transfers herein, become a liability for Taxes of the Purchaser, except as
provided in Section 2.10(a); (mmmm) “Target Working Capital” means $1,950,000;
(nnnn) “Tax Act” means the Income Tax Act (Canada); (oooo) “Tax Records” has the
meaning ascribed thereto in Section 2.2(a); (pppp) “Tax Returns” includes all
returns, reports, notices, forms, declarations, elections, filings, information
returns and statements (including any amendments, schedules, attachments,
supplements, appendices and exhibits thereto) required to be filed with any
Governmental Authority in respect of Taxes, whether in tangible, electronic or
other form; (qqqq) “Taxes” means: (1) all foreign, federal, commonwealth, state,
provincial and local taxes, charges, fees, duties, premiums or assessments of
any nature whatsoever, including all income, profits, franchise, gross receipts,
net receipts, customs duties, capital stock, recording, stamp, document,
transfer, severance, payroll, employment, unemployment, social security,
disability, sales, goods and services, harmonized sales, use, real property,
personal property, withholding, excise, value-added, ad valorem, occupancy,
insurance premium, surplus lines insurance and other taxes in each case imposed
by any Governmental Authority; and (2) all interest, penalties, fines and
additional amounts imposed by any Governmental Authority with respect to such
amounts; (rrrr) “Territory” has the meaning attributed to that term in Section
6.8(a); (ssss) “Third Party” has the meaning ascribed thereto in Section 2.9(a);
(tttt) “Third Party Claim” has the meaning ascribed thereto in Section 9.3(a);
(uuuu) “Transaction Documents” means this Agreement together with the
Transitional Services Agreement and the Royalty Agreement; (vvvv) “Transferred
Employees” has the meaning ascribed thereto in Section 3.1(d); (wwww)
“Transferred Information” means the personal information (namely, information
about an identifiable individual other than his or her business contact
information when used or disclosed for the purpose of contacting such individual
in that individual’s capacity as a representative of an organization and for no
other purpose) to be disclosed or conveyed to the Purchaser or any of



--------------------------------------------------------------------------------



 
[profiremillstreamapa014.jpg]
11 its representatives or agents by or on behalf of the Vendor as a result of or
in conjunction with the transactions contemplated herein, and includes all such
personal information disclosed to the Purchaser prior to the execution of this
Agreement; (xxxx) “Transitional Services Agreement” means the transitional
services agreement between the Vendor and the Purchaser in the form attached
hereto as Exhibit A; (yyyy) “Unassignable Contracts” has the meaning ascribed
thereto in Section 2.9(a); (zzzz) “Unresolved Item” has the meaning ascribed
thereto in Section 2.7(f); (aaaaa) “Vendor” has the meaning ascribed thereto in
the Preamble to this Agreement; 1.2 Certain Rules of Interpretation In this
Agreement and the Schedules hereto: (a) Currency - unless otherwise specified,
all references to money amounts are to Canadian currency; (b) Headings - the
division of this Agreement into Articles and Sections and the insertion of
descriptive headings is solely for convenience of reference, the descriptive
headings are not intended as complete or accurate descriptions of the content of
such Articles or Sections and neither the division of this Agreement into
Articles and Sections nor the insertion of descriptive headings shall affect the
construction or interpretation of this Agreement; (c) Singular, Gender, Herein,
etc. - the use of words in the singular or plural, or with a particular gender,
shall not limit the scope or exclude the application of any provision of this
Agreement to such Person or Persons or circumstances as the context otherwise
permits, and “hereby”, “hereof’, “herein”, “hereunder”, “herewith”, “hereto” and
similar terms refer to this Agreement and not to any particular provision of
this Agreement; (d) Inclusive Terminology - whenever used in this Agreement, the
words “includes” and “including” and similar terms of inclusion will not, unless
expressly modified by the words “only” or “solely”, be construed as terms of
limitation, but rather will mean “includes but is not limited to” and “including
but not limited to”, so that references to included matters will be regarded as
illustrative without being either characterizing or exhaustive; (e) Consent -
whenever a provision of this Agreement requires an approval or consent by a
Party to this Agreement and notification of such approval or consent is not
delivered within the applicable time limit, then, unless otherwise specified,
the Party whose consent or approval is required shall be conclusively deemed to
have withheld its approval or consent; (f) Calculation of Time - unless
otherwise specified, time periods within or following which any payment is to be
made or act is to be done shall be calculated by excluding the day on which the
period commences and including the day on which the period ends and by extending
the period to the next Business Day following if the last day of the period is
not a Business Day; and (g) Interpretation Not Affected By Drafting Party - the
Parties acknowledge and agree that their respective legal counsel have reviewed
and participated in settling the terms of this Agreement and that any rule of
construction or interpretation to the effect that any ambiguity is to be
resolved against the drafting Party shall not be applicable in the
interpretation of this Agreement.



--------------------------------------------------------------------------------



 
[profiremillstreamapa015.jpg]
12 1.3 Statutory References A reference in this Agreement to a statute shall be
a reference to the statute and the regulations promulgated thereunder, as
amended or superseded from time to time, either before or after the date hereof,
unless otherwise stated or the context otherwise requires. 1.4 Accounting
Principles All references to “GAAP” shall mean the applicable Canadian
Accounting Standards for Private Enterprises, which are in effect from time to
time, consistently applied in accordance with applicable accounting practices of
the particular entity. ARTICLE 2. PURCHASE AND SALE 2.1 Purchase and Sale On the
terms and subject to fulfillment of the conditions set out herein, at the
Closing, the Vendor hereby agrees to sell, assign, transfer, convey and deliver
to the Purchaser, and the Purchaser agrees to purchase from the Vendor, all of
the Vendor’s right, title and interest in and to all of the assets, property
(intangible and tangible) and rights of every kind and description used (or held
for use) in connection with, relating to or necessary for the operation of the
Business (the “Purchased Assets”), which shall include the following: (a) the
Current Assets; (b) all Intellectual Property and Intellectual Property Rights
of the Vendor used in, held for use in or relating to the conduct or operation
of the Business; (c) all Confidential Information; (d) the Equipment, including
for avoidance of doubt a 50% interest in a Flame Arrestor Cell Machine and jigs
and molds for quality control and assembly in factories in China under the same
terms and conditions as currently held by the Vendor; (e) all rights of the
Vendor under the Assumed Contracts (including the Leases and Equipment Leases)
and including, for avoidance of doubt, under all Assumed Contracts that are oral
contracts with manufacturer’s of the Vendor’s products in China; (f) all
Marketing Materials; (g) the personal property under the control of each of
Foster Anderson, Bridget Pilon and MJ Aseltine; (h) the Books and Records, other
than those books and records described in Section 2.2(c); (i) all rights,
claims, counterclaims, credits, causes of action or rights of set-off of the
Vendor against third parties to the extent arising out of or relating to the
Purchased Assets or the Assumed Liabilities; (j) all telephone numbers,
facsimile numbers, directory listings, e-mail addresses and other communication
identifiers owned by the Vendor that are used in, held for use in or relating to
the conduct or operation of the Business; and



--------------------------------------------------------------------------------



 
[profiremillstreamapa016.jpg]
13 (k) all goodwill and going concern value of the Vendor arising out of or
relating to the Business, together with the exclusive right of the Purchaser or
any of its Affiliates to represent itself as carrying on the Business in
continuation of and in succession to the Vendor. For avoidance of doubt, the
Purchased Assets shall not include any of the Retained Assets, as described in
Section 2.2. 2.2 Retained Assets The Purchased Assets shall not include the
following assets, property and rights (collectively, the “Retained Assets”): (a)
rights to refunds of Taxes paid by the Vendor, whether paid directly by the
Vendor or indirectly by a third party on the Vendor’s behalf, regardless of
whether such rights have arisen or hereafter arise, all of the Tax assets of the
Vendor, including any loss carry forwards, Tax credits, Tax refunds receivable,
Tax Returns and working papers, information, files, correspondence, records,
data, plans, reports and recorded knowledge related to Taxes (collectively, the
“Tax Records”); (b) those Contracts listed in Schedule 2.2(b); (c) cash held by
the Vendor; (d) the personal property not under the control of any of Foster
Anderson, Bridget Pilon and MJ Aseltine; (e) the Employee Plans and the
Insurance Policies; (f) the bank accounts of the Vendor; (g) those books and
records of the Vendor which are required by Law to be retained by the Vendor
(including the minute books and corporate records of the Vendor); (h) any
Contract that imposes a Liability on the Business that (a) is not disclosed to
the Purchaser in Schedule 5.2(t) and (b) of which the Vendor has been notified
by the Purchaser, within 30 days of discovery of such Contract by the Purchaser
that such Contract is not a Purchased Asset; and (i) the Vendor’s rights under
or pursuant to this Agreement and each other agreement, document or instrument
executed and delivered by the Vendor in connection with the consummation of the
transactions contemplated by this Agreement. 2.3 Assumption of Liabilities At
the Closing, the Purchaser shall assume, and be solely and exclusively liable
for, and shall pay and perform and discharge when due, the following Liabilities
of the Vendor (collectively, the “Assumed Liabilities”): (a) subject to ARTICLE
3, all Liabilities relating to the Transferred Employees arising from events
occurring on or after, but not prior to, the Closing Date; (b) the Current
Liabilities, in each case to the extent expressly included in the calculation of
the Closing Working Capital;



--------------------------------------------------------------------------------



 
[profiremillstreamapa017.jpg]
14 (c) all Liabilities of the Vendor under the Assumed Contracts (including
under the Leases and the Equipment Leases) accruing after the Closing Date.
Notwithstanding the foregoing, in no event shall the Purchaser be obligated to
assume, perform or otherwise discharge the Liabilities of the Vendor to the
Purchaser under this Agreement. Furthermore, the Purchaser’s assumption of the
Assumed Liabilities shall in no way be deemed a waiver or release by the
Purchaser of any rights, at law or in equity, which the Purchaser may have
against the Vendor as a result of any Claim arising out of the breach by the
Vendor of any representation, warranty or covenant of the Vendor under this
Agreement. 2.4 Retained Liabilities Notwithstanding anything in this Agreement
to the contrary, the Purchaser shall not assume, and shall be deemed not to have
assumed, any Liabilities of the Vendor (collectively, the “Retained
Liabilities”) other than the Assumed Liabilities. The Retained Liabilities shall
include, but not be limited to, those set out below: (a) all Liabilities and
Encumbrances, whether past, present or future, arising prior to, on or after the
Closing Time, relating to, under or in respect of the Retained Assets, including
in particular all Liabilities arising out of any Contract listed in Schedule
2.2(b); (b) all Excluded Taxes; (c) any Liability relating to or arising out of
any Assumed Contract unless set forth in Section 2.3(c); (d) all Liabilities,
whether past, present or future, arising prior to, on or after the Closing Time,
relating to or in respect of any current or former Employee that is not a
Transferred Employee; (e) with respect to Transferred Employees, (i) any
liabilities providing for the payment of salary, bonuses, commissions or
benefits relating to the period prior to the Closing Date, and (ii) any
liabilities arising out of workers’ compensation or benefits claims relating to
the period prior to the Closing Date duly filed prior to, on or following the
Closing Date by or on behalf of any Transferred Employee; (f) all Liabilities,
whether past, present or future, arising prior to, on or after the Closing Time,
relating to, under or in respect of all Claims against the Vendor set out or
required to be set out in Schedule 5.2(y); (g) all Liabilities arising from the
sale of goods and services before the Closing pursuant to product warranties,
product returns, recalls and rebates; and (h) all Indebtedness of the Vendor.
2.5 Purchase Price (a) The consideration payable by the Purchaser to the Vendor
for the sale of the Purchased Assets (the “Purchase Price”) by the Vendor to the
Purchaser shall be the aggregate amount of $3,300,000 (the “Preliminary Purchase
Price”), subject to adjustment as provided in Section 2.7. (b) On the Closing
Date, the Purchaser shall pay to the Vendor an amount (the “Closing Payment”)
equal to (i) the Preliminary Purchase Price minus (ii) the amount, if any, by
which the Estimated



--------------------------------------------------------------------------------



 
[profiremillstreamapa018.jpg]
15 Closing Working Capital is less than the Target Working Capital, plus (iii)
the amount, if any, by which the Estimated Closing Working Capital exceeds the
Target Working Capital minus (iv) the Holdback Amount, minus (v) the Closing
Indebtedness. (c) On the Closing Date, the Purchaser shall pay on behalf of the
Company the Closing Indebtedness to the Royal Bank of Canada in the amount and
in accordance with the instructions set forth in the Payoff Letter. 2.6
Estimated Closing Statement Not less than three Business Days and not more than
five Business Days prior to the Closing Date, the Vendor will prepare and
deliver to the Purchaser a statement (the “Estimated Closing Statement”) that
sets forth a reasonably detailed calculation of the Vendor’s good faith estimate
of the Closing Working Capital (the “Estimated Closing Working Capital”). The
Vendor will prepare the Estimated Closing Statement in good faith and in a
manner consistent with the Financial Statements. If the Purchaser, acting
reasonably and in good faith, disagrees with the Estimated Closing Statement,
the Purchaser will provide comments and reasons as to the disagreement and the
Vendor will consider such comments and reasons and to the extent appropriate
make revisions to the Estimated Closing Statement. The Estimated Closing
Statement will also attach the Payoff Letter. 2.7 Purchase Price Adjustment (a)
Within 90 days after the Closing Date, the Purchaser (with the assistance of the
Vendor to the extent reasonably requested by the Purchaser) will cause to be
prepared and delivered to the Vendor a statement (the “Closing Statement”)
setting forth in reasonable detail the Purchaser’s good faith calculations of
the Closing Working Capital. The Closing Statement will be prepared in
accordance with GAAP. (b) As promptly as practicable (and in no event later than
five Business Days) after the date of determination of the Final Closing Working
Capital, the Preliminary Purchase Price shall be adjusted as follows: (i) If the
Final Closing Working Capital exceeds the Estimated Closing Working Capital (the
amount of such excess, the “Working Capital Excess”), then the Preliminary
Purchase Price shall be increased correspondingly and, subject to the
Purchaser’s right of set-off for indemnification claims pursuant to Section
9.4(a), the Purchaser will pay or cause to be paid to the Vendor, by wire
transfer of immediately available funds, an amount equal to the Working Capital
Excess. (ii) If the Final Closing Working Capital is less than the Estimated
Closing Working Capital (the absolute value of such shortfall, the “Working
Capital Shortfall”), then the Preliminary Purchase Price will be decreased
correspondingly and (A) the Purchaser will retain from the Holdback Amount an
amount equal to the Working Capital Shortfall, and (B) if the Working Capital
Shortfall exceeds the Holdback Amount, then (1) the Purchaser will retain the
entire Holdback Amount and (2) the Vendor will pay to the Purchaser, by wire
transfer of immediately available funds to a bank account designated in writing
by the Purchaser, an amount equal to the excess of the Working Capital Shortfall
over the Holdback Amount. (c) Any amount paid pursuant to this Section 2.7 shall
be treated as an adjustment to the Purchase Price for Tax purposes, except to
the extent otherwise required by applicable Law.



--------------------------------------------------------------------------------



 
[profiremillstreamapa019.jpg]
16 (d) The Closing Statement delivered pursuant to Section 2.7(a) and the
Purchaser’s calculations of the Closing Working Capital set forth therein shall
be final, binding and conclusive on the Parties unless the Vendor, within 30
days following the receipt of the Closing Statement, delivers to the Purchaser a
written notice of disagreement (a “Notice of Disagreement”) setting forth in
reasonable detail (i) each specific item or amount in the Closing Statement as
to which the Vendor disagrees in good faith (each, a “Disputed Item”), (ii) the
basis for each Disputed Item (which shall be that either (A) a Disputed Item was
not calculated in accordance with GAAP or the other terms of this Agreement, or
(B) the Closing Statement contains a mathematical or clerical error) and
reasonable supporting documentation therefor, and (iii) the Vendor’s alternative
calculations of the Closing Working Capital. The Vendor shall be deemed to have
agreed with all items and amounts set forth in the Closing Statement other than
the Disputed Items set forth in any Notice of Disagreement with respect to the
Closing Statement. (e) If the Vendor duly and timely delivers to the Purchaser a
Notice of Disagreement with respect to the Closing Statement that complies with
Section 2.7(d), the Purchaser and the Vendor shall, during the 30 day period
following the Purchaser’s receipt of such Notice of Disagreement (the
“Resolution Period”), negotiate in good faith and use commercially reasonable
efforts to resolve promptly all of the Disputed Items set forth in such Notice
of Disagreement. Any such Disputed Items that are resolved by a written
agreement between the Purchaser and the Vendor during the Resolution Period
shall be final, binding and conclusive on the Parties and shall become part of
the calculations of the Closing Working Capital. (f) If, by the end of the
Resolution Period, the Purchaser and the Vendor are unable to resolve all of the
Disputed Items set forth in a Notice of Disagreement with respect to the Closing
Statement, then as promptly as practicable and in no event later than ten days
thereafter, they shall jointly engage and submit such unresolved Disputed Items
(each, an “Unresolved Item”) for resolution to a nationally or regionally
recognized independent accounting firm mutually acceptable to the Purchaser and
the Vendor (the “Accounting Firm”). If the Purchaser and the Vendor are unable
to agree on the engagement of the Accounting Firm within 15 days after the end
of the Resolution Period, the Purchaser and the Vendor shall each select such an
accounting firm and those two firms shall, within ten days after their
selection, select a third nationally or regionally recognized independent
accounting firm to serve as the Accounting Firm hereunder to resolve the
Unresolved Items. The Purchaser and the Vendor shall (A) execute a reasonable
engagement letter with the Accounting Firm, which letter will specifically
require the Accounting Firm to review this Agreement and agree to comply with
the terms of this Section 2.7(f), (B) submit to the Accounting Firm not later
than 15 days after its engagement a written statement summarizing its position
on the Unresolved Items, together with such supporting documentation as it deems
necessary, and (C) not engage in any ex-parte communications with the Accounting
Firm. In resolving the matters submitted to it, the Accounting Firm (A) shall
act as an expert in accounting, and not as an arbitrator, to resolve only the
Unresolved Items in a manner consistent with the terms of this Agreement; (B)
shall base its decision solely on a single set of written submissions of the
Purchaser and the Vendor and not conduct an independent review or audit; (C)
shall not assign a dollar value to any Unresolved Item greater than the highest
amount or less than the lowest amount claimed by the Purchaser or the Vendor, as
applicable, in their written submissions to the Accounting Firm; and (D) shall
deliver to the Purchaser and the Vendor its written decision setting forth its
calculations of the Closing Working Capital as promptly as practicable (and in
no event later than 30 days) after the submission of the Unresolved Items to the
Accounting Firm. The Accounting Firm’s written decision shall be final, binding
and conclusive on the Parties absent fraud or manifest error. The Closing
Statement shall be revised as necessary to reflect the Accounting Firm’s written
decision, and such decision may be entered as a judgment in any court of
competent jurisdiction.



--------------------------------------------------------------------------------



 
[profiremillstreamapa020.jpg]
17 (g) The fees, costs and expenses of the Accounting Firm shall be allocated to
and borne equally by the Purchaser, on the one hand, and the Vendor, on the
other hand. (h) During the period from and after the Purchaser’s delivery of the
Closing Statement through the final resolution of any matters contemplated by
this Section 2.7, the Purchaser shall afford the Vendor, on a confidential
basis, reasonable access during normal business hours to the books and records
of the Business to the extent related to the calculations of the Closing Working
Capital, provided that any such access shall not interfere unreasonably with the
business operations of the Purchaser and shall be subject to the execution by
the Person requesting such access of a customary confidentiality agreement in
form and substance reasonably satisfactory to the Purchaser. Notwithstanding the
foregoing, the Purchaser shall not be required to provide any such access if the
Purchaser determines, in its reasonable judgment, that doing so would (i)
violate any applicable Law, (ii) violate a Contract with, or other obligation of
confidentiality owing to, a third party, or (iii) waive or otherwise jeopardize
the protection of any solicitor-client privilege, work-product doctrine or other
applicable privilege (provided that the Purchaser shall use commercially
reasonable efforts, at the cost of the Vendor, to provide such access in an
alternative manner that does not have any of the foregoing effects). 2.8
Allocation of Purchase Price The Purchase Price and Assumed Liabilities shall be
allocated among the Purchased Assets in a manner reasonably determined by the
Purchaser and provided to the Vendor no less than one Business Day prior to the
Closing, provided that the Purchaser shall consider the Vendor’s reasonable
comments thereon and shall allocate $1 to the restrictive covenants set forth in
this Agreement. The allocation of the Purchase Price shall be binding and the
Vendor and the Purchaser shall report the purchase and sale of the Purchased
Assets in any Tax Returns or other filings which are necessary or desirable
under the Tax Act or any other applicable Law to give effect to such allocation.
Neither the Vendor nor the Purchaser shall take a contrary position with respect
to such allocation in any Tax proceeding, audit, investigation, assessment,
reassessment, objection or appeal. 2.9 Unassignable Rights (a) If any rights,
entitlements, benefits, remedies, duties or obligations under any Assumed
Contracts or Regulatory Authorizations, whether existing at present or in the
future, are as a matter of law or by their terms: (1) not assignable; or (2) not
assignable by the Vendor to the Purchaser without the consent of a Person who is
not a Party to this Agreement (a “Third Party”) and such consents are not
obtained by the Closing (hereinafter in this Section 2.9, collectively, the
“Restricted Rights”, and the Contracts or Regulatory Authorizations under which
the Restricted Rights arise are, collectively, the “Unassignable Contracts”);
then: (i) pending the effective transfer of the relevant Unassignable Contracts,
the Vendor will hold the Restricted Rights in trust for the exclusive benefit of
the Purchaser as bare trustee and agent, provided that the Purchaser will pay,
perform and discharge all duties and obligations of the Vendor and Purchaser
shall have all rights, entitlements, benefits and remedies of the Vendor,
arising or accruing with respect to such Unassignable Contracts during that
period; (ii) the Vendor will, at the request and expense and under the direction
of the Purchaser, in the name of the Vendor or otherwise as the Purchaser shall
reasonably specify, take all such reasonable actions and do all such reasonable
things as shall, in the reasonable opinion of the Purchaser, be necessary or
desirable in order that the rights, entitlements, benefits, remedies, duties and
obligations of the Vendor under any such Unassignable



--------------------------------------------------------------------------------



 
[profiremillstreamapa021.jpg]
18 Contract, and relating to the applicable Restricted Right, may be enjoyed,
received or performed, as the case may be, in accordance with the terms of such
Unassignable Contract, including that all monies receivable under such
Unassignable Contract may be received by the Purchaser and that all rights and
licenses under such Unassignable Contracts may be exercised by the Purchaser;
(iii) the Vendor will promptly pay over to the Purchaser all such monies
collected by the Vendor in respect of such Unassignable Contracts net of any
unpaid related costs or expenses (including any Taxes that are payable in
respect of the receipt of such amounts); (iv) to the extent permitted by the
Third Party and the Vendor: A. the Purchaser will perform the duties and
obligations under such Unassignable Contracts, on behalf of the Vendor until
such time as the Restricted Rights are fully vested with the Purchaser; and B.
the Vendor will exercise the rights, entitlements, benefits and remedies under
such Unassignable Contracts, on behalf of the Purchaser, until such time as the
Restricted Rights are fully vested with the Purchaser; (v) the Purchaser will be
responsible for all costs reasonably incurred by the Vendor as a consequence of
or in connection with this Section 2.9; and (vi) the Vendor shall maintain its
existence, and shall continue to be licensed, registered or otherwise qualified
and authorized to conduct its affairs and carry on business as is necessary to
fulfill its obligations as set out in this Section 2.9 until the earlier of the
expiry or assignment of the last Unassignable Contract; (b) Nothing in this
Agreement shall be construed as an assignment of, or an attempt to assign to the
Purchaser, any Unassignable Contract. 2.10 Tax Matters (a) Unless otherwise
provided for in this Section 2.10, the Vendor will be responsible for the
payment of all Taxes payable by it to any relevant taxing authority and relating
to the operation of the Business and/or the ownership of the Purchased Assets
which arise on or before, or are related to a period of time on or before, the
Closing Time. (b) The Vendor and the Purchaser agree as follows: (i) The
Purchased Assets being acquired by the Purchaser constitute all or substantially
all of the property that can reasonably be regarded as being necessary for the
Purchaser to be capable of carrying on the Business; (ii) Subject to the
election in respect of GST under subsection 167(1) of the ETA and any equivalent
or corresponding provision under applicable provincial or territorial Tax
legislation, the Purchaser shall be liable for and shall pay for all GST in
connection with the transfer of the Purchased Assets by the Vendor to the
Purchaser; (iii) The Vendor and the Purchaser shall, if applicable, make an
election under subsection 167(1) of the ETA and any equivalent or corresponding
provision under applicable



--------------------------------------------------------------------------------



 
[profiremillstreamapa022.jpg]
19 provincial or territorial Tax legislation for GST in respect of the purchase
and sale of the Purchased Assets. For this purpose, the Vendor represents and
warrants to the Purchaser that it is registered for GST under the ETA an and the
Purchaser represents and warrants to the Vendor that it is registered for GST
under the ETA. Where the context so permits, any reference to the ETA includes
reference to any analogous provincial legislation. (c) The Vendor shall execute
an election as to the sale of accounts receivable under section 22 of the Tax
Act designating in such election the applicable portion of the Purchase Price
set out in Schedule 2.8 paid by the Purchaser for such accounts receivable. (d)
The Purchaser and the Vendor agree to elect jointly in the prescribed form to
have the rules in subsection 20(24) of the Tax Act, and any equivalent or
corresponding provision under applicable provincial or territorial tax
legislation, apply to the payment of consideration to the Purchaser in
consideration of the assumption of any future obligations to supply goods or
perform services for which the Vendor has included amounts in its taxable income
under paragraph 12(1)(a) of the Tax Act. The Purchaser and the Vendor will
prepare and file their respective Tax Returns in a manner consistent with this
election. ARTICLE 3. EMPLOYMENT 3.1 Employees (a) On or before the date that is
5 Business Days prior to the Closing Date, or such other date as the Purchaser
and the Vendor may agree in writing, the Purchaser (or an Affiliate of the
Purchaser) shall make written offers of employment (collectively, the
“Employment Offers”), to each of Foster Anderson, Bridget Pilon and MJ Aseltine,
provided that such employment shall be conditional on Closing and effective at
the Closing Time. (b) The Employment Offers shall: (i) be in the general
geographic area of the current employment of the respective Employees; (ii)
include compensation no less favorable in the aggregate than the total
compensation amount currently offered to each respective Employee by the Vendor
on the date hereof; (iii) recognize the respective Employees’ years of service
with the Vendor and (iv) be substantially consistent with the position,
responsibility and scope of work of each respective Employee on the date hereof.
(c) The Vendor shall encourage Mr. Anderson, Ms. Pilon and Ms. Aseltine to
accept the Purchaser’s Employment Offers, shall facilitate the delivery of such
Employment Offers and shall use commercially reasonable efforts to provide a
reasonable opportunity for such Employees to discuss such Employment Offers with
the Purchaser prior to the Closing Date. (d) Employees who accept an Employment
Offer as of the Closing Time in writing and return to their respective
workplaces on the Closing Date are collectively referred to herein as
“Transferred Employees”. The Purchaser shall not assume responsibility for any
Transferred Employee until such Employee commences employment with the
Purchaser, but in no event shall the Purchaser assume any responsibility for any
commitment, obligation, duty or liability (i) of the Vendor to any Transferred
Employee, or (ii) to any Transferred Employee that arose prior to the Closing
Date, provided that the Purchaser shall be responsible for paying any and all
statutory termination pay, statutory severance pay, and common law pay in lieu
of notice (if applicable) that may have accrued prior to the Closing Date in the
event that the Purchaser terminates the employment of a Transferred Employee
following the Closing Date. The



--------------------------------------------------------------------------------



 
[profiremillstreamapa023.jpg]
20 Purchaser shall not assume responsibility for any Employee of the Vendor who
is not a Transferred Employee and the Vendor agrees to continue to assume all
responsibilities, commitments and/or liabilities for all Employees who are not
Transferred Employees. (e) All employment matters relating to the Business,
including employee terminations arising up to and including the Closing Date,
salary, benefits and pension obligations accrued and not paid up to and
including the Closing Date, actions, causes of action, Claims and demands, and
any interest, award, judgment, penalties, costs or expenses relating thereto
shall be the Vendor’s responsibility. (f) The Vendor shall calculate the accrued
vacation credits up to the Closing Date for all Transferred Employees and shall,
at the Closing, pay the amount thereof to the Purchaser to the extent not
included in the Estimated Closing Statement (which amount may be set off against
the Closing Payment). The Purchaser shall assume the obligations of the Vendor
with respect to the vacation entitlements of the Transferred Employees on the
same terms and conditions for the current year as such employees would have been
entitled had they remained in the employment of the Vendor. (g) The Purchaser
shall ensure that all employee benefits coverage offered by the Purchaser to its
employees is provided without interruption to the Transferred Employees on and
after the Closing Date without any waiting period or other qualification. The
Vendor shall be responsible for all employee benefits currently enjoyed by
Employees of the Business, whether or not required by Law, up to and including
the Closing Date. (h) The Vendor shall retain responsibility for, and satisfy
all obligations and liabilities with respect to, all payments and benefits of
the Employees (and their spouses, dependents and beneficiaries, and all former
Employees, agents and representatives) under the Employee Plans. ARTICLE 4.
ROYALTY 4.1 Royalty (a) Within 90 days after the last day of each Royalty
Period, the Purchaser will cause to be prepared in good faith and delivered to
the Vendor’s Representative a statement (each, a “Royalty Statement”) setting
forth the Purchaser’s calculations of (i) the Royalty Revenue for such Royalty
Period; (ii) the Royalty Margin for such Royalty Period; and (iii) the Royalty
Payment, if any, payable by the Purchaser to the Vendor herein in respect of
such Royalty Period. (b) Any dispute arising out of or relating to the
calculations of Royalty Revenue for any Royalty Period or a Royalty Payment set
forth in a Royalty Statement shall be resolved in accordance with the dispute
resolution procedures set forth in Section 2.7, mutatis mutandis. (c) Subject to
the Purchaser’s right of set-off for indemnification claims pursuant to Section
9.4 and to Section 4.1(d), as promptly as practicable (but in no event later
than ten (10) Business Days) after the date of determination of the Final
Royalty Revenue for each Royalty Period, the Purchaser will pay or cause to be
paid to the Vendor, by wire transfer of immediately available funds, an amount
(the “Royalty Payment”), if any, equal to the product of the Final Royalty
Revenue in respect of such Royalty Period multiplied by the Royalty Percentage.
(d) The Vendor acknowledges that the Royalty Percentage has been determined
based on the calculation of the revenues, expenses and margins associated with
Royalty Products in



--------------------------------------------------------------------------------



 
[profiremillstreamapa024.jpg]
21 historical periods set forth in the Books and Records that would constitute
Royalty Revenue and Royalty Margin in those periods. If the Royalty Margin in
respect of any Royalty Period is less than the historical margin associated with
the Royalty Products in any material respect, the Royalty Percentage shall be
adjusted commensurately, and the Purchaser shall describe such adjustment in the
applicable Royalty Statement. ARTICLE 5. REPRESENTATIONS AND WARRANTIES 5.1
Representations and Warranties of the Guarantors As a condition and material
inducement to the Purchaser’s willingness to enter into this Agreement and
consummate the transactions contemplated herein, the Guarantors represent and
warrant to the Purchaser as follows: Status (a) Holdings is a corporation duly
formed and validly existing under the laws of the province of Alberta and has
the corporate authority to execute and deliver this Agreement and each
Transaction Document to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated by this
Agreement. Rob has the requisite legal capacity and authority to execute and
deliver this Agreement and each Transaction Document to which he is a party, to
perform his obligations hereunder and thereunder and to consummate the
transactions contemplated by this Agreement. Authorization and Enforceability
(b) The execution, delivery and performance by Holdings of this Agreement and
each Transaction Document to which it is a party and the consummation by
Holdings of the transactions contemplated herein have been duly and validly
authorized and approved by all necessary corporate action. This Agreement has
been, and each Transaction Document to be executed and delivered by the
Guarantors at Closing will be, duly and validly executed and delivered by the
Guarantors, and this Agreement (assuming due authorization, execution and
delivery by the Purchaser), and each such Transaction Document when so executed
and delivered (assuming due authorization, execution and delivery by the other
parties thereto) will, constitute legal, valid and binding obligations of the
Guarantors, enforceable against them in accordance with their respective terms.
Absence of Conflicts (c) The execution, delivery and performance by the
Guarantors of this Agreement and each Transaction Document to which a Guarantor
is a party and the consummation of the transactions contemplated herein do not
and will not (i) conflict with or violate any provision of Holdings’ constating
documents, (ii) conflict with or violate any applicable Law; or (iii) require
any consent of, notice or payment to or other action by any Person under,
conflict with, violate, result in a breach of the terms, conditions or
provisions of, constitute a default (or an event that with or without notice or
lapse of time or both would become a default) under, or give rise to any rights
of acceleration, amendment, termination or cancellation or to a loss of any
rights under, any Contract to which a Guarantor is a party or by which a
Guarantor or any of his or its assets or properties is bound, and no consent,
approval or authorization of, or registration, declaration or filing with, or
notice to, any Governmental Authority or any other Person is required to be
obtained, made or given by a Guarantor as a result of or in connection with the
execution,



--------------------------------------------------------------------------------



 
[profiremillstreamapa025.jpg]
22 delivery and performance of this Agreement or any Transaction Document or the
consummation of the transactions contemplated herein by the Guarantors.
Litigation (d) There is no Claim pending or, to the knowledge of the Guarantors,
threatened against or affecting a Guarantor that, if determined or resolved
adversely to the Guarantor, would have a material adverse effect on the ability
of the Guarantors or the Vendor to perform their obligations hereunder. No
Broker (e) No broker, finder, investment banker or other intermediary is
entitled or has claimed to be entitled to any fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of a Guarantor. Bankruptcy (f) Neither of the Guarantors
(i) is an insolvent Person within the meaning of the Bankruptcy and Insolvency
Act (Canada); and (ii) has made an assignment in favour of his or its creditors
or a proposal in bankruptcy to its creditors or any class thereof or had any
petition for a receiving order presented in respect of it. No receiver has been
appointed in respect of a Guarantor or a Guarantor’s assets or properties and no
execution or distress has been levied upon any of his or its assets or
properties. 5.2 Representations and Warranties of the Vendor As a condition and
material inducement to the Purchaser’s willingness to enter into this Agreement
and consummate the transactions contemplated herein, the Vendor represents and
warrants to the Purchaser as follows: Status (a) The Vendor is a corporation
duly formed and validly existing under the Laws of the Province of British
Columbia and the Vendor has the requisite power, authority and capacity to own,
lease, license or otherwise hold the Purchased Assets and to carry on the
Business as is currently and has historically been operated, conducted or
maintained by it. (b) The Vendor is duly registered, licensed or otherwise
qualified or authorized to conduct its affairs and carry on business in
connection with the Business, and is in good standing in each jurisdiction in
which the Purchased Assets are owned, leased, licensed or otherwise held, or the
nature of such activities makes such registration, licensing, qualification or
authorization necessary. (c) The Vendor is the only Person which, in whole or in
part, carries on the Business. Due Authorization and Enforceability (d) The
Vendor has all requisite power, authority and capacity to enter into this
Agreement and all documents to be delivered by the Vendor pursuant hereto
(including the applicable Transaction Documents) and to perform its obligations
hereunder and thereunder.



--------------------------------------------------------------------------------



 
[profiremillstreamapa026.jpg]
23 (e) This Agreement has been duly authorized, executed and delivered on behalf
of the Vendor. This Agreement constitutes, and each other document to be
executed and delivered by the Vendor hereunder will, following their execution,
constitute, a legal, valid and binding obligation of the Vendor, enforceable
against it in accordance with their respective terms and, at the Closing, all
documents required to be executed and delivered by the Vendor hereunder will
have been duly authorized, executed and delivered by the Vendor, and constitute
legal, valid and binding obligations of the Vendor, enforceable against it in
accordance with their respective terms. Absence of Conflicts (f) Except as set
forth in Schedule 5.2(f), the execution and delivery of this Agreement and all
documents to be delivered pursuant hereto, the performance of the terms hereof
and thereof and the consummation of the transactions contemplated herein and
therein do not and will not (i) result in a breach or violation of, conflict
with or constitute a default under, any term or provision of the articles or
governing documents of the Vendor or any resolutions of the directors or
shareholders of the Vendor; (ii) result in a breach or violation of, conflict
with, constitute a default (or an event, condition or occurrence which, with or
without notice or passage of time or both, would constitute a default) under,
accelerate or permit the acceleration of the performance required by, or result
in a right of suspension, revocation or termination of, any Material Contract or
Regulatory Authorization to which any of the Purchased Assets and/or the
Business are subject or result in the creation of any Encumbrance upon any of
the Purchased Assets or give others any interest or right, including any right
of purchase, termination, cancellation or acceleration under any such Material
Contract or Regulatory Authorization; (iii) result in the creation of any
Encumbrance upon any of the Purchased Assets; (iv) result in a breach or
violation of, conflict with or constitute a default under any Laws applicable to
the Vendor, the Business or any of the Purchased Assets; or (v) give rise to a
Material Adverse Change. (g) Other than as set forth in Schedule 5.2(g), no
consent, approval or authorization of, or registration, declaration or filing
with, or notice to, any Governmental Authority or any other Person is required
to be obtained, made or given by the Vendor as a result of or in connection with
the Vendor’s execution, delivery and performance of this Agreement or any
Transaction Document or the consummation of the transactions contemplated
herein. (h) No Person other than the Purchaser has any written or oral
agreement, or any option or other right or privilege (whether by law,
pre-emptive, contractual or otherwise) capable of becoming an agreement or
option, for the purchase or acquisition from the Vendor of the Business or any
of the Purchased Assets or any right, title and interest therein. Regulatory
Authorizations (i) The Vendor holds and is in material compliance with all
Regulatory Authorizations; (ii) such Regulatory Authorizations are in full force
and effect in accordance with their terms and, to the Knowledge of the Vendor,
no event has occurred or circumstance exists that (with or without notice or
passage of time or both) may constitute or result in a violation of any such
Regulatory Authorization; (iii) no proceedings are pending or, to the Knowledge
of the Vendor threatened, which could result in the revocation or limitation of
any Regulatory Authorization; and (iv) all material steps have been taken and
filings have been made on a timely basis with respect to each Regulatory
Authorization and, if applicable, its renewal. Schedule 5.2(i) sets forth an
accurate list of all material Regulatory Authorizations held by the Vendor.



--------------------------------------------------------------------------------



 
[profiremillstreamapa027.jpg]
24 No Broker (j) No broker, finder, investment banker or other intermediary is
entitled or has claimed to be entitled to any fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of the Vendor. Books and Records (k) All of the Books and
Records, whether of a financial or accounting nature or otherwise, have been
delivered or made available to the Purchaser and are true, complete, accurate in
all material respects and fairly present the activities of the Business and the
Purchased Assets and have been maintained in accordance with prudent business
practices. Financial Statements and Indebtedness (l) The Financial Statements
(A) have been derived from, and are in accordance with, the Books and Records;
(B) have been prepared in accordance with GAAP; and (C) present fairly and
accurately in all material respects the financial condition, results of
operations and cash flows of the Vendor as of the dates thereof or for the
periods covered thereby. The Vendor has not received any notice of any fraud
that involves any Employee or that calls into question the effectiveness of the
design and operation of the Vendor’s internal controls over accounting or
financial reporting. (m) The Vendor does not have any Liabilities, other than
(i) Liabilities that are reflected or reserved against on the Financial
Statements, (ii) Liabilities similar in nature to those reflected or reserved
against on the Financial Statements that (A) have been incurred in the Ordinary
Course of Business since December 31, 2018 and (B) are not, individually or in
the aggregate, material to the Business and that will be reflected in the
Closing Working Capital, and (iii) Liabilities pursuant to any executory
Contracts to which the Vendor is party that were incurred in the Ordinary Course
of Business, other than any such Liabilities arising out of or relating to any
failure to perform, improper performance, breach, default or violation of the
Vendor prior to the Closing. (n) Without limiting the generality of Section
5.2(m), except as set forth in Schedule 5.2(n), (i) the Vendor has no
Indebtedness, (ii) the Vendor does not guarantee any Indebtedness of any other
Person, (iii) there are no Encumbrances (other than Permitted Encumbrances) on
the Purchased Assets. (o) The accounts receivable shown on the Balance Sheet
(subject to reserves for non-collectability as reflected therein) and all
receivables acquired or generated by the Vendor since the date thereof are bona
fide receivables and represent amounts due with respect to actual arm’s length
transactions entered into in the ordinary course of business consistent with
past practice and are collectable at their recorded amounts. Any reserves for
non-collectability have been reflected on the Balance Sheet in accordance with
GAAP and are adequate. (p) The Inventory does not include any material items
that are slow moving, below standard quality or of a quality or quantity not
useable or saleable in the Ordinary Course of Business, the value of which has
not been written down on the Vendor’s Books and Records to net realizable market
value. None of the Inventory, other than goods in transit, are held on
consignment or otherwise by any other Person or at a location other than the
Leased Real Property. Inventory levels of the Vendor have been maintained at
such amounts as are required for the operation of the Business, and such
Inventory levels are adequate therefore. All Inventories are valued on the Books
and



--------------------------------------------------------------------------------



 
[profiremillstreamapa028.jpg]
25 Records at the lower of cost and net realizable value. (q) The Vendor
maintains a system of general internal controls over financial reporting in
respect of the Business and the Purchased Assets, effective to provide internal
control over financial reporting in respect of the Business and the Purchased
Assets sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability; and (iii) the
recorded amounts for assets are reassessed periodically as required by GAAP.
Suppliers and Customers (r) Schedule 5.2(r) sets out each supplier and customer
relating to 10% of the total purchases and sales, as the case may be, of the
Business for each of (a) the last two complete fiscal years, and (b) the year to
date, and the amounts of such purchases and sales. To the Knowledge of the
Vendor, the relationships of the Vendor with each such supplier and customer are
good commercial working relationships. Except as set out in Schedule 5.2(r), no
such supplier or customer has cancelled or otherwise terminated, or threatened
in writing to cancel or otherwise terminate, its relationship with the Vendor or
the Business. The Vendor has not received any notice (whether written or oral)
that any such supplier or customer may cancel or otherwise materially and
adversely modify its relationship with the Vendor or the Business or limit its
services, supplies or materials to the Vendor or Business, or its usage or
purchase of the services and products of the Vendor and the Business either as a
result of the transactions contemplated hereby or otherwise. The Vendor has
delivered to the Purchaser copies of all Contracts with the customers and
suppliers listed in Schedule 5.2(r). Except as reflected in such Contracts, no
customers of the Purchased Business are entitled to or customarily receive
discounts, allowances, volume rebate or similar reductions in price or other
trade terms arising from any agreements or understandings (whether written or
oral) with or concessions granted to any customer. Contracts (s) Accurate and
complete copies, all as amended or supplemented to date, of: (i) all Material
Contracts, and (ii) where Material Contracts are oral, correct and complete
written summaries of the terms thereof have been made available to the
Purchaser, and the copies or summaries thereof (as applicable) made available to
the Purchaser constitute the entire agreement between the relevant parties
thereto pertaining to the subject matter of such Material Contract. (t) The
Contracts listed on Schedule 5.2(t) (the “Material Contracts”) are valid and in
full force and effect, and constitute all: (i) Leases and Equipment Leases; (ii)
Contracts relating to the Intellectual Property; (iii) Contracts with any
Governmental Authority; (iv) distribution agreements; (v) manufacturing
agreements; (vi) guarantees in relation to any of the Assumed Liabilities;



--------------------------------------------------------------------------------



 
[profiremillstreamapa029.jpg]
26 (vii) Contracts that would by their terms on an assumption prohibit the
assuming party from freely engaging in business anywhere in the world or
competing with any Person or in any geographical area; (viii) Contracts or
commitment for capital expenditures with a remaining amount to be paid in excess
of $10,000; (ix) Contracts for the sale of any assets of the Business, other
than sales of Inventory in the Ordinary Course of Business; (x) Contracts
granting to any Person of preferential rights to purchase any of the Purchased
Assets or otherwise in relation to the Business (other than this Agreement),
including pursuant to any right of first refusal; (xi) written employment
agreements entered into between the Vendor and any Employee who will receive an
Employment Offer; (xii) All Contracts with the customers and suppliers listed in
Schedule 5.2(r); and (xiii) any other Contracts providing for expenses or
revenues of the Business in excess of $20,000 per annum. (u) The Vendor is not
in breach of any Assumed Contract, nor to the Knowledge of the Vendor has any
circumstance occurred nor does any circumstance exist, that with or without the
passage of time, notice or both, may constitute such a breach and to the
Knowledge of the Vendor no third party to any Assumed Contract is in breach of
any such Assumed Contract nor has any circumstance occurred nor does any
circumstance exist that with or without the passage of time, notice or both, may
constitute such a breach. (v) No counterparty to any Material Contract has
notified the Vendor of any intention to propose any material modification to,
terminate or not renew, as the case may be, any Material Contract, and the
Vendor has not received any notice alleging its default under any Assumed
Contract. Absence of Changes and Unusual Transactions (w) Save and except as set
out in Schedule 5.2(w), since December 31, 2018: (i) the Vendor has conducted
the Business in the Ordinary Course of Business and in compliance with all
applicable Laws; (ii) the Vendor has maintained adequate levels of Inventory and
supply consistent with past practice in order to carry on the Business in the
Ordinary Course of Business; (iii) the Vendor has not transferred, assigned,
sold or otherwise disposed of any of the assets shown or reflected in the
Balance Sheet or cancelled any debts or entitlements except, in each case, in
the Ordinary Course of Business; (iv) the Vendor has not incurred or assumed any
material commitment or Liability relating to the Business or affecting any of
the Purchased Assets except as disclosed in the Financial Statements and any
unsecured current obligations and Liabilities incurred in the Ordinary Course of
Business;



--------------------------------------------------------------------------------



 
[profiremillstreamapa030.jpg]
27 (v) the Vendor has not entered into any Contract relating to forward
commitment for Inventory or supply in excess of the level or price of Inventory
or supply maintained by the Vendor in the Ordinary Course of Business; (vi) the
Vendor has not made any material write-down of the value of the assets of the
Business or the Purchased Assets or any portion thereof; (vii) the Vendor has
not made any material changes in accounting policies; (viii) the Vendor has not
discharged or satisfied any Encumbrance, or paid any material obligation or
Liability relating to the Business or any of the Purchased Assets, other than
Liabilities included in the Balance Sheet and any Liabilities incurred by the
Vendor since the date of the Balance Sheet are in the Ordinary Course of
Business; (ix) there has been no damage, destruction, loss or other event,
development or condition of any nature (whether or not covered by insurance)
materially affecting the Business or the Purchased Assets (taken as a whole);
(x) the Vendor has not suffered an operating loss or any unusual or
extraordinary loss, waived or omitted to take any action in respect of any
rights, or entered into any commitment or transaction not in the Ordinary Course
of Business; (xi) the Vendor has not terminated, waived, released or cancelled
any material rights or Claims relating to the Business or the Purchased Assets;
(xii) the Vendor has not commenced, participated in, or agreed to participate in
any bankruptcy, involuntary liquidation, dissolution, winding up, insolvency or
similar proceeding; (xiii) the Vendor has not modified or terminated, or
received notice of termination of, any Material Contract; (xiv) the Vendor has
not increased or promised to increase, in any manner, the compensation or
benefits of any of the Employees who will receive Employment Offers, other than
in the Ordinary Course of Business; (xv) the Vendor has not entered into,
adopted or amended any Employee Plan; (xvi) the Vendor has used commercially
reasonable efforts to preserve the goodwill of the Business and its
relationships with its suppliers, customers, clients and any others having
business dealings with the Vendor in respect of the Business; (xvii) the Vendor
has not created or permitted to be created any Encumbrances on any of the
Purchased Assets other than Permitted Encumbrances; (xviii) the Vendor has kept
in full force and effect, and in good standing, all of the current insurance
policies of the Vendor with respect to the Business and the Purchased Assets;
(xix) there has been no Material Adverse Change; and (xx) the Vendor has not
authorized, agreed or otherwise become committed to do any of the foregoing.



--------------------------------------------------------------------------------



 
[profiremillstreamapa031.jpg]
28 Joint Venture Interests or Strategic Alliances (x) Except as set forth in
Schedule 5.2(x), the Vendor is neither the registered nor the beneficial owner
of securities of any Person. The Vendor is not a partner or participant in, or a
party to, any strategic alliance, partnership, joint venture, profit-sharing
arrangement, co-operative agreement or other association of any nature
whatsoever relating to the Business or any of the Purchased Assets. Litigation
(y) There is no Claim in progress, pending, or to the Knowledge of the Vendor,
threatened against or relating to the Vendor, the Business or any of the
Purchased Assets, other than the Claims listed on Schedule 5.2(y). There are no
judgments unsatisfied against the Vendor nor any judgment, injunction, order,
decree, ruling or charge of any Governmental Authority to which the Business is,
or any of the Purchased Assets are, subject. Tax (z) Except as set forth in
Schedule 5.2(z): (i) the Vendor has duly and timely, and in all applicable
jurisdictions: (A) filed with the appropriate Governmental Authority or agency
in the manner prescribed by Law all Tax Returns required to be filed by the
Vendor in relation to the Business and the Purchased Assets that would cause or
create a lien or charge for Taxes payable by the Vendor as required by this
Agreement; and (B) paid all Taxes of the Vendor in respect of the Business and
the Purchased Assets which are capable of forming or resulting in an Encumbrance
on the Purchased Assets; (ii) the Vendor is not a non-resident of Canada for the
purposes of the Tax Act; (iii) the Vendor is duly registered under Part IX of
the ETA for GST purposes and its registration number is 837936731; (iv) the
Vendor, with respect to the Business and the Purchased Assets, has duly and
timely withheld all Taxes and other amounts required by Law to be withheld by it
(including Taxes and other amounts required to be withheld by it in respect of
any amount paid or credited or deemed to be paid or credited by it to or for the
account or benefit of any Person, including any Employees, officers or directors
and any non-resident Person), and has duly and timely remitted to the
appropriate Governmental Authority such Taxes and other amounts required by Law
to be remitted by it; (v) the Vendor has duly and timely collected all material
amounts on account of any Taxes, including GST and provincial or territorial
sales Taxes, required by Law to be collected by it and has duly and timely
remitted to the appropriate Governmental Authority any such amounts required by
Law to be remitted by it where failure to do so could result in an Encumbrance
on the Purchased Assets or could become the Liability of the Purchaser after
Closing; (vi) the Purchaser will not be liable for any Taxes or have successor
liability for Successor Taxes of the Vendor as a result of acquiring the
Purchased Assets.



--------------------------------------------------------------------------------



 
[profiremillstreamapa032.jpg]
29 Employees (aa) Schedule 5.2(aa) sets forth: (i) job title, location of
employment, duration of employment, vacation entitlement, employee benefit
entitlement amount (including under any Employee Plan), on an individual and
aggregate basis, and rate of remuneration (including any bonus, commission or
other incentive compensation entitlement) as at the date of this Agreement, and
status as a full-time or part-time employee, of each Employee who will receive
an Employment Offer. Schedule 5.2(aa) lists every Employee Plan. (bb) The Vendor
has made available to the Purchaser the employment agreements between the Vendor
and any Employee who will receive an Employment Offer. (cc) Neither the Vendor
nor any of the Employees is subject to any agreement with any labour union or
employee association in respect of the Business and have not made any commitment
to, or conducted negotiations with, any labour union or employee association
with respect to any future collective bargaining agreement. To the Knowledge of
the Vendor, there has been no attempt to organize, certify or establish any
labour union or employee association in relation to any of the Employees during
the five-year period preceding the date of this Agreement. There are no existing
or, to the Knowledge of the Vendor, threatened strikes or labour disputes, walk
outs, work stoppages, slow downs, lock outs, grievances, controversies or other
labour troubles affecting any Employees or the Business. (dd) The Vendor has
been, and is, in compliance with the Laws regarding labour and employment
practices, including employment standards, terms and conditions of employment,
and all of the personnel engaged to provide services to the Business who are not
Employees are treated as independent contractors, are properly characterized as
independent contractors, and are not likely to be characterized by a
Governmental Authority as Employees. Purchased Assets (ee) The Purchased Assets
represent all of the assets, of any nature whatsoever, used in the conduct,
operation or maintenance of, or otherwise relating to, the Business and as are
necessary and sufficient to operate the Business in substantially the same
manner as the Business is operated, conducted or maintained in the Ordinary
Course of Business. The Vendor owns and has the exclusive legal, beneficial and
(where its interests are registrable) registered right, title and interest in
and to all of the Purchased Assets (other than personal property leased pursuant
to the Equipment Leases), with good and valid marketable title, free and clear
of all Encumbrances other than Permitted Encumbrances and any existing financing
charges registered against the Purchased Assets which will be discharged by the
Vendor on Closing, and, in particular, without limiting the generality of the
foregoing, there has been no assignment, subletting or granting of any license
(of occupation or otherwise) of or in respect of the Purchased Assets which
would cause a prohibition or restriction on the use or other exploitation by the
Purchaser of such Purchased Assets in a manner consistent with the Business
after giving effect to the Closing. No notice or proceeding in respect of
expropriation of any of the Purchased Assets by any Governmental Authority has
been given or commenced nor, to the Knowledge of the Vendor, is there any
proposal to give such notice or commence any such proceeding or are any such
proceedings threatened. Real Property (ff) The Vendor does not own, nor has it
ever owned, any real property. Except for the Leased Real Property the Vendor
does not lease, sublease or otherwise use or occupy any real property. The



--------------------------------------------------------------------------------



 
[profiremillstreamapa033.jpg]
30 Vendor has a valid and existing leasehold interest in, and the right to quiet
enjoyment of, the Leased Real Property, free and clear of all Encumbrances other
than Permitted Encumbrances. There are no Contracts to which the Vendor is a
party granting to any third party the right of use or occupancy of any portion
of the Leased Real Property. The Vendor has timely paid all rents and other
amounts due or payable, and has complied in all material respects with all of
its other material obligations, under the Leases. To the Knowledge of the
Vendor, (i) there are no material structural, physical or mechanical defects or
other material adverse physical conditions affecting the Leased Real Property;
(ii) all building systems and improvements to, or which constitute a portion of,
the Leased Real Property are in good operating condition and repair, ordinary
wear and tear excepted; and (iii) neither the whole nor any part of the Leased
Real Property is subject to any pending or threatened suit for condemnation,
expropriation or other taking by any Governmental Authority. Insurance (gg) The
Vendor maintains the policies of insurance listed in Schedule 5.2(gg) (the
“Insurance Policies”), such policies of insurance represent all policies of
insurance currently maintained by the Vendor and all such contracts of insurance
are legal, valid, enforceable and in full force and effect and all premiums due
and owing in connection with such policies have been paid; there exists no state
or event of default under any such insurance policies; and there has been no
notice or advice of withdrawal of any such policy or any notice of conditions
for continuation of any coverage that has not been complied with; and the Vendor
has given notice or has otherwise presented, in a timely fashion, every material
Claim relating to the Business that is known by it or known by the Vendor to be
covered by insurance under its insurance policies or contracts. The Vendor has
not been refused any insurance coverage sought or applied for in respect of the
Business or in relation to any of the Purchased Assets and there is no material
Claim pending under any insurance policy of the Vendor that has been denied,
rejected, questioned or disputed by any insurer or as to which any insurer has
made any reservation of rights or refused to cover all or any portion of such
Claims. Intellectual Property; Confidential Information (hh) The Vendor owns all
right, title and interest in and to, or is licensed or otherwise possesses
legally enforceable rights to use, all Intellectual Property used in or
necessary for the conduct of the Business (collectively, the “Business
Intellectual Property”), in each case free and clear of all Encumbrances other
than Permitted Encumbrances. Schedule 5.2(hh) sets forth a true, complete and
correct list of all material owned or licensed Business Intellectual Property.
Except as set forth in Schedule 5.2(hh), none of the owned Business Intellectual
Property has been registered or is the subject of an application for
registration with any Governmental Authority. The Vendor has not granted any
license or other right to any third party with respect to the Business
Intellectual Property. The consummation of the transactions contemplated by this
Agreement will not result in the termination or impairment of the Business
Intellectual Property. (ii) The conduct of the Business and the use of the
Business Intellectual Property do not infringe, misappropriate or otherwise
violate any Intellectual Property Rights of any third party. There are no Claims
pending or, to the Knowledge of the Vendor, threatened against the Vendor
alleging that the conduct of the Business or the use of the Business
Intellectual Property infringes, misappropriates or otherwise violates the
Intellectual Property Rights of any third party. To the Knowledge of the Vendor,
no third party (including any current or former Employee or independent
contractor) has infringed, misappropriated or otherwise violated, or is



--------------------------------------------------------------------------------



 
[profiremillstreamapa034.jpg]
31 currently infringing, misappropriating or otherwise violating, any owned
Business Intellectual Property. (jj) None of the Employees, former employees or
current or former officers, directors, consultants or independent contractors of
the Vendor who have had access to Confidential Information have been relieved of
their respective obligations of confidentiality to Vendor, and all such Persons
have been expressly advised of their respective continuing obligations of
confidentiality. All Employees, former employees and current and former
officers, directors, consultants and independent contractors of the Vendor who
have been involved in the development or modification of the Business
Intellectual Property have assigned all of their rights to the Business
Intellectual Property to the Vendor and expressly waived any moral rights in
Business Intellectual Property. To the Knowledge of the Vendor, none of the
Employees, former employees or current or former officers, directors,
consultants or independent contractors of the Vendor are subject to any
obligation to any other Person, whether contractual or otherwise, including
obligations relating to confidentiality, non-competition or possession of
proprietary information, or are subject to any judgment, decree or order of any
court or administrative agency, relating to the Business Intellectual Property
that would interfere with the Business as conducted or presently proposed to be
conducted. (kk) The Vendor has implemented and maintained commercially
reasonable measures in accordance with sound industry practices to protect and
maintain the confidentiality of the Confidential Information. All Persons with
whom the Vendor has shared Confidential Information have executed a binding
non-disclosure and confidentiality agreement governing such Person’s use of
Confidential Information and, to the Knowledge of the Vendor, no such Person is
in breach of such agreements. (ll) The IT Systems used by the Vendor in the
conduct of the Business (i) are sufficient in all material respects for the
conduct of the Business as currently conducted by the Vendor; (ii) are in good
working condition, ordinary wear and tear excepted, to perform all information
technology and data processing operations necessary for the conduct of the
Business as currently conducted; and (iii) to the Knowledge of the Vendor, are
substantially free of any material viruses, defects, bugs and errors. To the
Knowledge of the Vendor, no unauthorized Person has breached or accessed the IT
Systems. The Vendor has taken commercially reasonable steps, consistent with
current industry standards, to protect the confidentiality, integrity and
security of the IT Systems against any unauthorized use, access, interruption or
corruption. Environmental (mm) Except as set out in Schedule 5.2(mm), to the
Knowledge of the Vendor: (i) there are no facts that would reasonably be
expected to give rise to any Liabilities or to a notice to the Vendor of
non-compliance with any Environmental Law or Environmental Approvals in respect
of the Business the Purchased Assets; (ii) no written notice, order, complaint
or penalty has been received by the Vendor alleging that the Vendor is in
violation of, or has any Liability or potential Liability under, any
Environmental Law, and there are no judicial, administrative or other actions,
suits or proceedings pending or threatened against the Vendor which allege a
violation of, or any Liability or potential Liability under, any Environmental
Laws; (iii) no Remedial Orders have been issued to the Vendor and, to the
Knowledge of the Vendor, no fact or circumstance exists which would give rise to
such a Remedial Order being issued; and (iv) during the Vendor’s occupation of
the Leased Real Property and at all other times, to the Knowledge of the Vendor,
there has not been a Release of a Hazardous Substance on any of such premises in
violation of Environmental Laws.



--------------------------------------------------------------------------------



 
[profiremillstreamapa035.jpg]
32 Compliance with Laws (nn) The operations of the Business have been and are
now conducted in compliance with all Laws of each jurisdiction the Laws of which
have been and are now applicable to the Business and the Vendor has not received
any notice of any alleged violation of any such Laws. Neither the Vendor nor
either of the Guarantors has received any notice or other communication from any
Governmental Authority or other Person alleging or relating to any violation of
or failure to comply with any Applicable Law. To the Knowledge of the Vendor,
the Vendor is not under investigation or review by any Governmental Authority
with respect to, or has been threatened to be charged with, any material
violation of any Applicable Law. Without limiting the generality of the
foregoing, the operations of the Business have been and are now conducted in
compliance with (i) all applicable anti-corruption or anti-bribery laws,
including the Corruption of Foreign Public Officials Act (Canada) and the United
States Foreign Corrupt Practices Act of 1977, as amended, (ii) the Proceeds of
Crime (Money Laundering and Terrorism Financing) Act (Canada), as amended and
any similar legislation in any other jurisdiction in which the Business is
operated and (iii) all import, export control, trade sanctions, anti-terrorism,
and anti-boycott Laws of Canada, the United States and every other relevant
jurisdiction. Privacy (oo) The Vendor has conducted the Business in accordance
with Laws relating to the collection, use and disclosure of personal
information; and to the Knowledge of the Vendor there is no reason to believe
that the Transferred Information is other than that which is necessary for, and
solely relates to, the completion of the transactions contemplated herein,
including the determination to complete such transactions, or the use and
enjoyment of the Purchased Assets by the Purchaser. 5.3 Representations and
Warranties of the Purchaser As a condition and material inducement to the
Vendor’s willingness to enter into this Agreement and consummate the
transactions contemplated herein, the Purchaser represents and warrants to the
Vendor as follows: Status (a) The Purchaser is a corporation duly formed and
validly existing under the laws of the Province of Alberta. Authorization and
Enforceability (b) The execution, delivery and performance by the Purchaser of
this Agreement and each Transaction Document to which the Purchaser is a party
and the consummation by the Purchaser of the transactions contemplated herein
are within the powers of the Purchaser and have been duly and validly authorized
and approved by all necessary corporate action on the part of the Purchaser.
This Agreement has been, and each Transaction Document to be executed and
delivered by the Purchaser at the Closing will be, duly and validly executed and
delivered by the Purchaser and (assuming due authorization, execution and
delivery by the Vendor and the Guarantors) this Agreement constitutes, and each
such Transaction Document when so executed and delivered (assuming due
authorization, execution and delivery by the other parties thereto) will
constitute, legal, valid and binding obligations of the Purchaser, enforceable
against it in accordance with their respective terms.



--------------------------------------------------------------------------------



 
[profiremillstreamapa036.jpg]
33 Absence of Conflicts (c) The execution, delivery and performance by the
Purchaser of this Agreement and each Transaction Document to which the Purchaser
is a party and the consummation by the Purchaser of the transactions
contemplated herein do not and will not (i) conflict with or violate any
provision of the Purchaser’s constating documents, (ii) conflict with or violate
any applicable Law, or (iii) require any consent of, notice or payment to or
other action by any Person under, conflict with, violate, result in a breach of
the terms, conditions or provisions of, constitute a default (or an event that
with or without notice or lapse of time or both would become a default) under,
or give rise to any right of acceleration, amendment, termination or
cancellation or to a loss of any rights under, any material Contract to which
the Purchaser is a party or by which the Purchaser or any of its material assets
or properties is bound, other than, in the case of clause (ii) or (iii) above,
any such items that have not had and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the Purchaser’s
ability to perform its obligations hereunder or to timely consummate the
transactions contemplated herein. ARTICLE 6. COVENANTS 6.1 Covenants of the
Vendor The Vendor covenants and agrees with the Purchaser that from the date
hereof until the Closing Date or termination of this Agreement (the “Interim
Period”), except with the prior written consent of the Purchaser: (a) the Vendor
shall conduct the Business in the Ordinary Course of Business; (b) the Vendor
shall pay or cause to be paid or correctly record and accrue for all costs and
expenses relating to the Purchased Assets which are due or become due from the
date hereof to the Closing Time; (c) the Vendor shall not do any of the
following other than pursuant to transactions contemplated herein or pursuant to
commitments entered into prior to the date of this Agreement and disclosed to
the Purchaser in writing: (i) transfer, assign, sell or otherwise dispose of any
of the Purchased Assets, except in the Ordinary Course of Business; (ii) cancel
any debts or entitlements, except in the Ordinary Course of Business; (ii) make
any commitment or propose, initiate or authorize any single capital expenditure
with respect to the Business in excess of $10,000; or (iii) terminate, waive,
release or cancel any right of material value to the Purchased Assets or the
Business; (d) the Vendor shall not terminate the employment of any Employee
other than for just cause or in the Ordinary Course of Business; (e) the Vendor
shall not increase or promise to increase, in any manner, the compensation or
benefits of any Employee; (f) the Vendor shall use commercially reasonable
efforts to preserve the goodwill of the Business and the relationships of the
Vendor with suppliers, customers, clients, Employees and others having past or
present business dealings with the Vendor in respect of the Business, to keep
available the services of the Employees, and to maintain in full force and
effect all Assumed Contracts and Regulatory Authorizations relating to the
Business and the Purchased Assets;



--------------------------------------------------------------------------------



 
[profiremillstreamapa037.jpg]
34 (g) the Vendor shall maintain all of the Purchased Assets in the Ordinary
Course of Business; (h) the Vendor shall perform all obligations falling due
during the Interim Period under the Assumed Contracts and Regulatory
Authorizations; (i) the Vendor shall not enter into any Contract which will
become an Assumed Contract which involves, individually or in the aggregate,
financial obligations of more than $10,000 per annum; (j) the Vendor shall not
create or permit to be created any Encumbrance on any of the Purchased Assets
other than Permitted Encumbrances; (k) the Vendor shall use commercially
reasonable efforts to keep in full force and effect, and in good standing, all
of the current insurance policies of the Vendor with respect to the Business and
the Purchased Assets until the Closing Date; (l) the Vendor shall not consent to
or otherwise allow any material amendments or any other material modifications
to any of the Assumed Contracts; and (m) the Vendor shall promptly advise the
Purchaser in writing of any Material Adverse Change after the date hereof. 6.2
Mutual Covenants During the Interim Period: (a) each Party hereto will take all
such actions, steps or procedures which are reasonably within such Party’s
control as may be necessary to satisfy (or cause the satisfaction of) the
conditions precedent to its obligations hereunder and take, or cause to be
taken, all other action and to do, or cause to be done, all other things
necessary, proper or advisable under Laws to complete and give effect to the
transactions contemplated by this Agreement, including to: (i) fulfill all
conditions set forth in Sections 7.1 and 7.2 hereof, as applicable, and perform
all its obligations set forth this Agreement; (ii) obtain all necessary
consents, assignments, waivers and amendments to or terminations of any
instruments and take such measures as may be appropriate to fulfill its
obligations hereunder and to carry out the transactions contemplated hereby;
(iii) effect all necessary registrations and filings and submissions of
information required by Governmental Authority required to be effected by it in
connection with the transactions contemplated herein; and (iv) cooperate with
each other Party in connection with the performance by each other Party of its
obligations hereunder including continuing to provide reasonable access to
information and to maintain ongoing communications as between representatives of
each of the Parties; (b) the Vendor shall, as soon as practicable, notify the
Purchaser in writing of any material change (actual, anticipated, complete or,
to the Knowledge of the Vendor, threatened) in the Business or in respect of any
of the Purchased Assets which change is or would reasonably be expected to,
individually or in the aggregate, be of such a nature as to render any
representation or warranty of the Vendor misleading or untrue; and (c) the
Purchaser shall, as soon as practicable, notify the Vendor in writing of any
material change (actual, anticipated, complete or, to the knowledge of the
Purchaser, threatened) in the businesses of the Purchaser which change is or
would reasonably be expected to, individually or



--------------------------------------------------------------------------------



 
[profiremillstreamapa038.jpg]
35 in the aggregate, be of such a nature as to render any representation or
warranty of the Purchaser misleading or untrue. 6.3 Information During Interim
Period During the Interim Period the Vendor shall: (a) provide the Purchaser and
the Purchaser’s authorized representatives and advisors with access to all
files, Books and Records, Contracts and other documents of any nature pertaining
to the Business and the Purchased Assets and promptly provide the Purchaser and
the Purchaser’s authorized representatives and advisors with any and all
additional information pertaining to the Business and the Purchased Assets, in
both cases as the Purchaser or the Purchaser’s representatives or advisors may
reasonably request; (b) within two Business Days after receiving a request from
the Purchaser, provide to the Purchaser such information as to compliance with
Regulatory Authorizations as is reasonably required to confirm compliance with
Regulatory Authorizations; (c) provide the Purchaser and the Purchaser’s
authorized representatives and advisors with reasonable access during normal
business hours to the Purchased Assets provided the Purchaser will not interfere
with the conduct of Business in the ordinary course or disrupt the Employees in
the undertaking of their duties. The Purchaser shall have the right to have the
Purchased Assets inspected and tested by its authorized representatives; and (d)
provide the Purchaser and the Purchaser’s authorized representatives and
advisors with reasonable access during normal business hours to its senior
personnel and other representatives as may be reasonably requested, to
facilitate due diligence inquiries pertaining to the Business and the Purchased
Assets. 6.4 Exclusivity During the Interim Period, the Vendor shall not,
directly or indirectly, (a) solicit, initiate, seek or encourage any expression
of interest, inquiry, offer or proposal from, (b) initiate or participate in any
discussions or negotiations with, (c) furnish or cause to be furnished any
information or documentation to, or (d) accept any offer from or enter into any
agreement or understanding with, any Person (other than the Purchaser and its
Affiliates and representatives) relating to any amalgamation, arrangement,
merger, consolidation, recapitalization, reorganization, sale of assets, sale of
equity interests or other business combination involving the Vendor (an
“Alternative Transaction”). The Vendor shall (i) immediately cease and cause to
be terminated all existing discussions, negotiations or other activities with
any other Person conducted prior to the date hereof with respect to any
Alternative Transaction and (ii) promptly request the return or destruction of
all confidential information provided to any other Person pursuant to a
confidentiality agreement or otherwise in connection with any such discussions,
negotiations or other activities. The Vendor and the Guarantors shall promptly
(and in any event within 24 hours of receipt) notify the Purchaser in writing
upon receipt by the Vendor or a Guarantor of any inquiry, offer or proposal
regarding an Alternative Transaction, which notice shall include the identity of
the Person making such inquiry, offer or proposal and the material terms and
conditions thereof. 6.5 Tax Records The Vendor agrees to maintain in safekeeping
the Tax Records for a period of seven years following the Closing Date, or for
such longer period as may be required by Law. During such period, the Vendor
will allow the Purchaser and the Purchaser’s authorized representatives and
advisors reasonable access to and to



--------------------------------------------------------------------------------



 
[profiremillstreamapa039.jpg]
36 make copies and to produce originals of such Tax Records at the request of
the Purchaser, acting reasonably. 6.6 Name Change or Dissolution Covenant The
Vendor shall, within sixty (60) days after Closing, either (i) change its name
to a name which does not include “Millstream Energy Products”, “Millstream
Energy” or “Millstream” and shall provide to the Purchaser copies of the
amendments to the Vendor’s constating documents evidencing such change of name,
and the Vendor shall take all steps and deliver to the Purchaser all documents
to permit the Purchaser and/or any of its Affiliates to use “Millstream Energy
Products”, “Millstream Energy” or “Millstream” or any derivation or combination
thereof or any other aspect of Intellectual Property in connection with its
business after Closing or (ii) take such action as is necessary to voluntarily
dissolve and provide to the Purchaser documents evidencing such dissolution. 6.7
Amounts Received From and after the Closing, if the Vendor or any of its
Affiliates receives or collects any funds in respect of any accounts receivable,
under any Assumed Contract or relating to any other Purchased Asset, the Vendor
shall, or shall cause its Affiliate to, remit such funds to the Purchaser within
five (5) Business Days after its receipt thereof. From and after the Closing, if
the Purchaser receives or collects any funds relating to any Retained Asset, the
Purchaser shall remit any such funds to the Vendor within five (5) Business Days
after its receipt thereof. 6.8 Restrictive Covenants of the Vendor and the
Guarantors (a) For a period commencing on the Closing Date and ending on the
fifth anniversary of the Closing Date, neither the Vendor nor a Guarantor shall,
and each shall cause his or its Affiliates not to, directly or indirectly, own,
control, manage, operate, conduct, engage in, participate in, consult with,
perform services for, guarantee the debts or obligations of, permit his or its
name to be used by or in connection with, or otherwise carry on, any business
that competes with the Business as conducted as of the Closing Date in British
Columbia or Alberta (the “Territory”), other than pursuant to the Transitional
Services Agreement. Notwithstanding the foregoing, the restrictions set forth in
this Section 6.8(a) shall not prohibit the Vendor or a Guarantor from (1) being
an equity holder in a mutual fund or a diversified investment company, or (2)
being a passive owner of not more than two percent in the aggregate of an
outstanding class of publicly traded securities. (b) For a period commencing on
the Closing Date and ending on the fifth anniversary of the Closing Date,
neither the Vendor nor a Guarantor shall, and each shall cause his or its
Affiliates not to, except on behalf of the Purchaser, directly or indirectly:
(1) solicit any customer for a purpose competitive with the Business; (2) refer
any Person that is a customer to a competitor of the Business; or (3) otherwise
attempt to interfere with or damage the business relationship between the
Purchaser and any customer, distributor, supplier or potential customer,
distributor or supplier of the Business as of the Closing Date. (c) For a period
commencing on the Closing Date and ending on the fifth anniversary of the
Closing Date, neither the Vendor nor a Guarantor shall, and each shall cause his
or its Affiliates not to, directly or indirectly: (i) solicit the employment of
(whether as an employee, independent contractor or otherwise) any employee of
the Business (including the Transferred Employees); or (ii) otherwise attempt to
interfere with or damage the business relationship between the Purchaser or any
of its Affiliates, on the one hand, and any employee of the Business (including
the Transferred Employees), on the other hand. Notwithstanding the foregoing,
the restrictions



--------------------------------------------------------------------------------



 
[profiremillstreamapa040.jpg]
37 set forth in this Section 6.8(c) shall not prohibit the Vendor from
conducting general solicitations of employment or engagement that are not
targeted to any employee of the Business (including the Transferred Employees).
(d) The Guarantors and the Vendor acknowledge and agree that: (i) the Purchaser
and its Affiliates would suffer irreparable and ongoing damages (including a
significant loss of the value and goodwill of the Business) in the event that
any provision of this Section 6.6 was not performed by a Guarantor or the Vendor
in accordance with its terms or otherwise were breached; and (ii) monetary
damages, even if available, alone would not be an adequate remedy for any such
non-performance or breach. Accordingly, the Vendor and the Guarantors agree that
in the event of any breach or threatened breach of any provision of this Section
6.6 by a Guarantor or the Vendor, the Purchaser shall be entitled, in addition
to all other rights and remedies that it may have existing in its favour at law,
in equity or otherwise, to seek injunctive or other equitable relief (including
a temporary restraining order, a preliminary injunction and a final injunction)
to prevent any such breach or threatened breach and to enforce such provisions
specifically, without the necessity of posting a bond or other security or of
proving actual damages. The prevailing party in any action commenced under this
Section 6.8(d) (whether through a monetary judgment, injunctive relief or
otherwise) also shall be entitled to recover reasonable legal fees and court
costs incurred in connection with such action. (e) Each of the covenants set
forth in this Section 6.6 is a severable and independent covenant and shall be
valid and enforceable to the fullest extent permitted by applicable Law. The
invalidity or unenforceability of any covenant as written in this Section 6.6 in
any jurisdiction shall not invalidate or render unenforceable any of the
remaining covenants in this Section 6.6 or such covenant in any other
jurisdiction. The existence of any Claim or cause of action against one party by
any other party, whether predicated on the breach of this Agreement or
otherwise, shall not constitute a defense to the enforcement of the covenants
set forth in this Section 6.6. The time period during which the covenants
contained in this Section 6.6 shall apply shall be tolled and suspended for a
period equal to the aggregate time during which the Vendor, a Guarantor, or his
or its Affiliates that are subject to this Section 6.6, violates such covenants.
(f) The Guarantors and the Vendor acknowledge and agree that: (i) the covenants
set forth in this Section 6.6 constitute a material inducement to the
Purchaser’s willingness to enter into this Agreement and consummate the
transactions contemplated herein and are an integral part thereof; (ii) but for
these covenants, the Purchaser would not have entered into this Agreement or
agreed to acquire the Purchased Assets; and (iii) in view of the highly
competitive nature of the Business, the business objectives of the Purchaser in
acquiring the Purchased Assets, and the consideration paid for the Purchased
Assets, each of the covenants set forth in this Section 6.6 is reasonable with
respect to its scope, geographic area and duration and is necessary in order to
protect the Purchaser’s legitimate business interests. (g) The Purchaser will,
jointly with the Vendor, within 20 Business Days after receiving a written
request from the Vendor or a Guarantor to do so, and in the form prescribed for
such purposes, make any election pursuant to or in respect of section 56.4 of
the Tax Act reasonably requested by the Vendor. Such election shall confirm that
(i) no consideration other than as set forth in Schedule 2.8 is payable to
either the Vendor or a Guarantor in respect of the covenants set forth in this
Section 6.6 and (ii) such covenants are made to preserve the value of the
Business to the Purchaser.



--------------------------------------------------------------------------------



 
[profiremillstreamapa041.jpg]
38 ARTICLE 7. CONDITIONS TO CLOSING 7.1 Conditions for the Benefit of the
Purchaser The obligation of the Purchaser to complete the purchase of the
Purchased Assets from the Vendor and consummate the transactions contemplated
hereby is subject to the following conditions (which are for the exclusive
benefit of the Purchaser) being satisfied or complied with in all respects at
the Closing, or such earlier time as is specified herein, provided, however,
that any such condition may be waived in writing by the Purchaser, in whole or
in part, at any time, without prejudice to any of the other rights of the
Purchaser hereunder: (a) the representations and warranties of the Guarantors
and the Vendor set out in Sections 5.1 and 5.2, respectively, shall be true and
correct in all respects at the Closing with the same force and effect as if made
at and as of such time, except to the extent such representations and warranties
speak as of an earlier date, in which case such representations and warranties
shall be true and correct in all respects as at such date and the Vendor and the
Guarantors shall have delivered, on the Closing Date, a certificate confirming
the foregoing dated the Closing Date, addressed to the Purchaser and duly
executed by an officer of the Vendor and by the Guarantors; (b) the Vendor and
the Guarantors shall have complied and performed all of the covenants and
obligations set forth in this Agreement to be complied with and performed by the
Vendor or a Guarantor at or prior to the Closing pursuant hereto, and the Vendor
and the Guarantors shall have delivered, on the Closing Date, a certificate
confirming the foregoing dated the Closing Date, addressed to the Purchaser and
duly executed by an officer of the Vendor and by the Guarantors; (c) there shall
have been no Material Adverse Change since the date of this Agreement; (d) there
shall be no Order issued delaying, restricting or preventing, and no Claim
pending or threatened by any Governmental Authority or any other Person to
enjoin, delay, restrict or prohibit the purchase and sale of any of the
Purchased Assets, as contemplated hereby, or the right of the Purchaser to
conduct the Business or to own or use the Purchased Assets following the
Closing; (e) the notifications, consents and approvals set forth in Schedule
5.2(g), including consents from the counterparties to the Production Contracts,
shall have been obtained; (f) the Vendor shall have released any Transferred
Employees from and after the Closing from any confidentiality or non-competition
agreement or non-solicitation covenants with the Vendor except to the extent
that these have been assigned to the Purchaser; (g) the Vendor shall have
delivered evidence satisfactory to the Purchaser that all Encumbrances other
than Permitted Encumbrances have been discharged or released as to the Purchased
Assets such that the Purchased Assets are free and clear of all Encumbrances
other than Permitted Encumbrances; and (h) at the Closing, the Vendor shall have
delivered all items it is required to deliver pursuant to Section 8.2.



--------------------------------------------------------------------------------



 
[profiremillstreamapa042.jpg]
39 7.2 Conditions for the Benefit of the Vendor The obligations of the Vendor to
complete the sale of the Purchased Assets to the Purchaser and consummate the
transactions contemplated hereby are subject to the following conditions (which
are for the exclusive benefit of the Vendor) being satisfied or complied with in
all respects at the Closing, or such earlier time as is specified herein,
provided, however, that any such condition may be waived in writing by the
Vendor, in whole or in part, at any time, without prejudice to any of the other
rights of the Vendor hereunder: (a) the representations and warranties of the
Purchaser in Section 5.3 shall be true and correct in all respects at the
Closing with the same force and effect as if made at and as of such time, except
to the extent such representations and warranties speak as of an earlier date,
in which case such representations and warranties shall be true and correct in
all respects as at such date and the Purchaser shall have delivered, on the
Closing Date, a certificate confirming the foregoing dated the Closing Date,
addressed to the Vendor and duly executed by an officer of the Purchaser; (b)
the Purchaser shall have complied with and performed all of the covenants and
obligations set forth in this Agreement to be complied with and performed by the
Purchaser at or prior to the Closing pursuant hereto, and the Purchaser shall
each have delivered, on the Closing Date, a certificate confirming the foregoing
dated the Closing Date, addressed to the Vendor and duly executed by an officer
of the Purchaser; (c) there shall be no Order issued delaying, restricting or
preventing, and no Claim pending or threatened by any Governmental Authority or
any other Person to enjoin, delay, restrict or prohibit the purchase and sale of
any of the Purchased Assets, as contemplated hereby; and (d) at Closing, the
Purchaser shall have delivered all items it is required to deliver pursuant to
Section 8.3. ARTICLE 8. CLOSING 8.1 Place of Closing The Closing shall take
place on the Closing Date by way of electronic exchange of closing documentation
and receipt of such original documentation as may be required by any Party and
electronic fund transfer, without the need for physical meeting of the Parties.
Once it has occurred, the Closing shall be deemed to be effective, the Closing
Payment shall be deemed to have been received by the Vendor, and all documents
delivered and actions taken at the Closing shall be deemed to have been
delivered or taken simultaneously at the Closing Time. 8.2 Deliveries by the
Vendor at Closing At Closing, the Vendor, shall deliver, or cause to be
delivered to the Purchaser: (a) certificates of the appropriate Governmental
Authority, dated the Closing Date, evidencing the existence of the Vendor; (b)
the certificates contemplated under Sections 7.1(a) and 7.1(b); (c) a
certificate of an officer of the Vendor certifying (i) the shareholders’
resolutions of the Vendor approving the sale of the Purchased Assets; (ii) the
directors’ resolutions of the Vendor approving this Agreement and the
transactions contemplated hereby; and (iii) incumbency;



--------------------------------------------------------------------------------



 
[profiremillstreamapa043.jpg]
40 (d) all consents and approvals set forth in Schedule 5.2(g), in form and
substance acceptable to the Purchaser, acting reasonably; (e) discharges or
releases in registrable form of all Encumbrances charging or encumbering the
Purchased Assets (or any portion thereof) and not constituting Permitted
Encumbrances, or undertakings to provide such discharges or releases which are
in form satisfactory to the Purchaser’s solicitors, including a payoff letter or
“no interest” letter in form satisfactory to the Purchaser from the Royal Bank
of Canada in respect of the Vendor’s line of credit; (f) one or more executed
general conveyances providing for the sale, assignment, transfer and conveyance
of the Purchased Assets and assumption of the Assumed Liabilities, including an
assignment in respect of the Business Intellectual Property; (g) an executed
general assignment providing for the sale, assignment, transfer and conveyance
of the Assumed Contracts; (h) to the extent applicable, executed tax elections
pursuant to Section 2.10; (i) possession of the Purchased Assets; (j) an
employment agreement duly executed by each of the Transferred Employees; (k)
each of the Transaction Documents, duly executed by the applicable Parties
thereto, other than the Purchaser; and (l) such other documents and instruments
as the Purchaser may reasonably require. 8.3 Deliveries by Purchaser at Closing
At Closing, the Purchaser shall deliver to the Vendor: (a) a certificate of the
appropriate Governmental Authority, dated the Closing Date, evidencing the
existence of the Purchaser; (b) the certificates contemplated under Sections
7.2(a) and 7.2(b); (c) one or more executed general conveyances providing for
the sale, assignment, transfer and conveyance of the Purchased Assets and
assumption of the Assumed Liabilities, including an assignment in respect of the
Business Intellectual Property; (d) an executed general assignment providing for
the sale, assignment, transfer and conveyance and assumption of the Assumed
Contracts; (e) to the extent applicable, executed tax elections pursuant to
Section 2.10; (f) the Closing Payment; (g) each of the Transaction Documents,
duly executed by the Purchaser; and (h) such other documents and instruments as
the Vendor may reasonably require.



--------------------------------------------------------------------------------



 
[profiremillstreamapa044.jpg]
41 ARTICLE 9. INDEMNITIES 9.1 Survival (a) Subject to Sections 9.1(b), 9.1(c)
and 9.1(d), all representations and warranties of the Parties contained herein,
in the Transaction Documents or in any certificate delivered hereunder will
survive the Closing and the execution and delivery of conveyances provided for
herein for a period of 24 months after the Closing Date and will continue during
that period in full force and effect and will not merge thereon or therein. (b)
The Fundamental Representations shall survive the Closing indefinitely. (c) The
representations and warranties of the Vendor in respect of Taxes survive and
continue in full force and effect until 90 days after the expiration of the
period during which any Tax assessment may be issued by a Governmental Authority
in respect of the Tax year to which such representations and warranties extend
(which period will be determined having regard to any consent, waiver, agreement
or other document that extends the period during which a Governmental Authority
may issue a Tax assessment, reassessment or other form of recognized document
assessing liability for Taxes under applicable Law). (d) There is no limitation
as to time for Claims of either Party against the other Party based on willful
misrepresentation or fraud by such other Party, subject only to applicable
limitation periods imposed by applicable Law. 9.2 Indemnification (a) The Vendor
and each of the Guarantors agrees to jointly and severally indemnify and hold
the Purchaser and its Affiliates and their respective directors, officers,
employees, shareholders, representatives successors and permitted assigns
(collectively, the “Purchaser Indemnified Parties”) harmless against and in
respect of any Losses which the Purchaser Indemnified Party may incur or be
required to pay relating to or arising in connection with the following matters:
(i) any inaccuracy or breach of any representation or warranty of the Guarantors
or the Vendor contained in Section 5.1, Section 5.2, any Transaction Document or
in the certificates related thereto delivered pursuant to Sections 7.1(a) and
7.1(b); (ii) any breach or non-performance by the Vendor or a Guarantor of any
covenant or agreement to be performed by the Vendor or a Guarantor contained in
this Agreement or any Transaction Document; (iii) non-compliance with any bulk
sales or similar legislation concerning creditor’s rights pertaining to or
relating to the Purchased Assets and the Business; (iv) the Retained Assets; (v)
the Retained Liabilities and any commitments, obligations or Liabilities related
thereto; (vi) all Liabilities arising out of or relating to the obligations of
the Vendor set forth in ARTICLE 3; and (vii) any and all claims for brokerage,
commissions, finders’ fees or similar claims which the Vendor may have committed
to pay to third Persons, or any claim by the Vendor or any



--------------------------------------------------------------------------------



 
[profiremillstreamapa045.jpg]
42 of its Affiliates that such Person is entitled to receive any consideration
in connection with the transactions contemplated in this Agreement that is
different from or in addition to the consideration payable hereunder. (b) The
Purchaser agrees to indemnify and hold the Vendor harmless against and in
respect of any Losses which the Vendor may incur or be required to pay relating
to or arising in connection with the following matters: (i) any inaccuracy or
breach of any representation or warranty of the Purchaser contained in this
Agreement, any Transaction Document or the certificates delivered pursuant to
Sections 7.2(a) and 7.2(b); and (ii) any breach or non-performance by the
Purchaser of any covenant or agreement to be performed by the Purchaser
contained in this Agreement or any Transaction Document or under any applicable
Law. 9.3 Claims by Third Parties (a) For the purposes of this Section 9.3,
“Third Party Claim” means any demand which has been made by or on behalf of any
Third Party and which, if maintained or enforced, might result in a loss,
liability or expense of the nature described in this Section 9.2. (b) Upon
notice of any Third Party Claim in respect of which a Purchaser Indemnified
Party proposes to demand indemnification from another Party hereto (each, an
“Indemnifying Party”), the Purchaser will give notice to that effect to the
Indemnifying Party. (c) The Indemnifying Party will have the right, exercisable
by giving notice to the Purchaser Indemnified Party not later than 30 days after
receipt of the notice described in Section 9.3(b), to assume the control of the
defence, compromise or settlement of the Third Party Claim, provided that: (i)
the Indemnifying Party will first deliver to the Purchaser Indemnified Party
written confirmation that it will fully indemnify the Purchaser Indemnified
Party in respect of the Third Party Claim and its written consent to be joined
as a party to any action or proceeding; and (ii) the Indemnifying Party will, at
the request of the Purchaser Indemnified Party, furnish it with reasonable
security against any costs or other liabilities to which it may be or become
exposed by reason of the Indemnifying Party’s defence, compromise or settlement.
(d) Upon the assumption of control by the Indemnifying Party, the Indemnifying
Party will diligently proceed with the defence, compromise or settlement of the
Third Party Claim at the Indemnifying Party’s sole expense, and the Purchaser
will co-operate fully, but at the expense of the Indemnifying Party, to make
available to the Indemnifying Party all pertinent information and witnesses
under the Purchaser’s control, and to make any assignments and take any other
steps which, in the opinion of counsel for the Indemnifying Party, are necessary
to enable the Indemnifying Party to conduct a defence, provided that: (i) the
Purchaser will be entitled to reasonable security from the Indemnifying Party
for any expense, costs or other liabilities to which it may become exposed by
reason of its co-operation; and



--------------------------------------------------------------------------------



 
[profiremillstreamapa046.jpg]
43 (ii) the Indemnifying Party shall not consent to the settlement, compromise
or discharge of, or the entry of any judgment arising from, or with respect to,
any Third Party Claim without the prior written consent of the Purchaser
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed), unless the relief consists solely of monetary payment to be paid by
the Indemnifying Party in an amount available to be indemnified by the
Indemnifying Party hereunder and such settlement does not involve any finding or
admission of any violation of applicable Law by the Purchaser Indemnified Party.
(e) The final determination of any Third Party Claim, including any
determination of related costs and expenses, will be binding and conclusive upon
the Parties as to the validity of that Third Party Claim. (f) Should the
Indemnifying Party fail to give notice to the Purchaser Indemnified Party as
provided in Section 9.3(c), the Purchaser Indemnified Party will be entitled to
make any settlement of the Third Party Claim it deems, in its sole discretion,
to be advisable, and that settlement will be binding upon the Indemnifying
Party. (g) In the event that any Third Party Claim is made against the Vendor
and in respect of which the Vendor may make a claim against the Purchaser
pursuant to Section 9.2, the provisions of this Section 9.3 shall apply with
references to Purchaser and Vendor amended as applicable. 9.4 Right to Set-Off
and Release of Holdback (a) Subject to the limitations of this ARTICLE 9, the
Vendor agrees that all or any portion of any Losses alleged to be incurred or
suffered by any Purchaser Indemnified Parties may, at the Purchaser’s option and
upon at least five days’ prior written notice from the Purchaser to the Vendor
describing in reasonable detail the nature and basis for such Losses, be set-off
against any amount otherwise due and payable by the Purchaser to the Vendor
hereunder or under any of the Transaction Documents, including any upward
adjustment to the Preliminary Purchase Price in respect of the Final Closing
Working Capital or the Holdback Amount to which the Vendor is entitled. For the
avoidance of doubt, the right of set-off provided in this Section 9.4(a) is not
intended to be the exclusive means of collecting Losses incurred or suffered by
any Purchaser Indemnified Party in connection with this Agreement. (b) No later
than the fifth Business Day following the six-month anniversary of the Closing
Date (the “Release Date”), the Purchaser will release and pay to the Vendor an
amount equal to the difference of (i) the Holdback Amount minus (ii) the amount,
if any, set off from the Holdback Amount by the Purchaser pursuant to Section
2.7(b) or Section 9.4(a) prior to the Release Date minus (iii) the portion of
the Holdback Amount then remaining, if any, reserved by the Purchaser in respect
of any pending and unresolved indemnification claims pursuant to this ARTICLE 9
as of the Release Date (the “Pending Claims”). The Purchaser will continue to
hold any such remaining portion of the Holdback Amount until the Pending Claims
are finally resolved in accordance with the terms of this ARTICLE 9. Upon the
final resolution of any such Pending Claim, (A) if and to the extent that such
Pending Claim is finally resolved such that a Purchaser Indemnified Party is
entitled to indemnification from the Vendor pursuant to the terms hereof, the
Purchaser will (1) retain the portion of the remaining Holdback Amount
attributable to such Pending Claim and (2) release and pay to the Vendor the
remaining balance of the Holdback Amount, if any; and (B) if and to the extent
that such Pending Claim is finally resolved such that a Purchaser Indemnified
Party is not entitled to indemnification from the Vendor pursuant to the terms
hereof, the Purchaser will release and pay to the Vendor the portion of the
remaining Holdback Amount attributable to such Pending Claim. For greater



--------------------------------------------------------------------------------



 
[profiremillstreamapa047.jpg]
44 certainty, to the extent the Holdback Amount is less than the amount to which
the Purchaser is entitled upon resolution of a Pending Claim, the Vendor shall
promptly pay such shortfall to the Purchaser. 9.5 Exclusive Remedy Except for
(a) the remedies of specific performance or injunctive or other equitable
relief, (b) claims for fraud, intentional misrepresentation or willful
misconduct or (c) other remedies expressly provided in this Agreement (including
Section 2.7 with respect to the calculation of the Final Closing Working Capital
and Section 6.6 with respect to the enforcement of the restrictive covenants set
forth therein), if the Closing occurs, the indemnification rights set forth in
this ARTICLE 9 shall be the sole and exclusive monetary remedy of the parties
for any claim arising out of this Agreement. 9.6 Tax Treatment Any payment under
this ARTICLE 9 shall constitute an adjustment to the Purchase Price unless
otherwise required by applicable Law, and each of the Parties shall within a
reasonable time of payment and receipt of such payment, as applicable, request
all amendments to its current or past Tax returns as may be necessary to reflect
the foregoing. 9.7 Reductions and Subrogation If the amount of any claim
incurred by an Indemnified Party at any time subsequent to the making of an
indemnity payment is reduced by: (a) any net Tax benefit to the Indemnified
Party; or (b) any recovery, settlement or otherwise under or pursuant to any
insurance coverage, or pursuant to any claim, recovery, settlement or payment by
or against any other Person, the amount of such reduction (less any costs,
expenses (including Taxes) or premiums incurred in connection therewith) shall
promptly be repaid by the Indemnified Party to the Purchaser, the Vendor or a
Guarantor, as applicable. 9.8 Limitations (a) An Indemnified Party shall not be
entitled to double recovery for any Losses even though they may have resulted
from the breach of more than one of the representations, warranties, agreements
and covenants made by the Vendor or the Purchaser, as applicable, in this
Agreement. (b) The Liability of any party with respect to its representations,
warranties, covenants and agreements contained herein shall not be affected or
reduced by any investigation conducted or any knowledge acquired prior to the
Closing by or on behalf of any other party. (c) Nothing in this Agreement shall
in any way restrict or limit the general obligation at law of an Indemnified
Party to mitigate any loss which it may suffer or incur by reason of the breach
by a Vendor or the Purchaser, as applicable, of any representation, warranty or
covenant of such Party hereunder. (d) For purposes of calculating the amount of
any Losses arising out of, relating to or resulting from any breach of any
representation or warranty set forth in this Agreement, all limitations and
qualifications relating to “material”, “materiality”, “material adverse effect”
or “Material



--------------------------------------------------------------------------------



 
[profiremillstreamapa048.jpg]
45 Adverse Change” contained in any such representation or warranty shall be
disregarded. ARTICLE 10. TERMINATION 10.1 Termination This Agreement may be
terminated and the transactions contemplated hereby may be abandoned, at any
time prior to the Closing: (a) by mutual written consent of the Parties; (b) by
any Party if the Closing shall not have occurred by June 30, 2019, provided that
the right to terminate this Agreement under this Section 10.1(b) shall not be
available to any Party whose failure to fulfill any obligation under this
Agreement shall be the cause of the failure of the Closing to occur on or before
such date; (c) by the Purchaser on written notice to the Vendor if the Closing
shall not have occurred on the Closing Date and any of the conditions set forth
in Section 7.1 hereof shall not have been satisfied, provided that the Purchaser
shall have complied in all material respects with its obligations hereunder; (d)
by the Vendor on written notice to the Purchaser if the Closing shall not have
occurred on the Closing Date and any of the conditions set forth in Section 7.2
hereof shall not have been satisfied, provided that the Vendor shall have
complied in all material respects with its respective obligations hereunder; (e)
by either the Purchaser or the Vendor if there shall be any applicable Law that
makes consummation of the transactions contemplated hereby illegal or otherwise
prohibited or if any Order of any Governmental Authority prohibiting such
transactions is entered and such order shall become final and non-appealable; or
(f) by the Purchaser if there has been a Material Adverse Change with respect to
the Business, and any such notice of termination given by a Party shall specify
the basis on which the Party seeks to terminate this Agreement. 10.2 Effect of
Termination In the event of termination of this Agreement pursuant to Section
10.1, this Agreement shall thereupon cease to have any further force and effect
and each Party shall thereafter have no further Liability thereunder to any
other Party, except that the provisions of ARTICLE 9, Section 10.1, this Section
10.2, Section 11.1, Section 11.2, Section 11.3, Section 11.4, Section 11.5,
Section 11.8, Section 11.11 and Section 11.17 shall survive any termination of
this Agreement, including the preservation of confidentiality and the return and
destruction of information and materials as to the Vendor and all aspects
thereof remain in full force and effect. Nothing in this Section 10.2 shall
relieve any Party of Liability for any breach of this Agreement.



--------------------------------------------------------------------------------



 
[profiremillstreamapa049.jpg]
46 ARTICLE 11. MISCELLANEOUS 11.1 Notices Any notice, consent, waiver, direction
or other communication required or permitted to be given under this Agreement by
a Party to any other Party shall be in writing and shall be delivered by hand
delivery, facsimile transmission, registered mail (postage prepaid) (provided
that the mailing Party does not know and should not reasonably have known of any
disruption or anticipated disruption of postal service which might affect
delivery of the mail) or by electronic mail, addressed to the Party to whom the
notice is to be given, at its address for service herein. Any notice, consent,
waiver, direction or other communication aforesaid shall be deemed received: (i)
if hand delivered, on the day of delivery if that day is a Business Day and it
was received before 5:00 p.m. local time in the place of receipt and otherwise
on the next Business Day, (ii) if sent by fax, on the day of transmission if
that day is a Business Day and the fax transmission was made before 5:00 p.m.
local time in the place of receipt and otherwise on the next Business Day, (iii)
if sent by registered mail, on the fourth Business Day following the day on
which it is mailed, except that if at any time between the date of mailing and
the fourth Business Day thereafter there is a disruption of postal service then
notice must be given by means other than mail, or (iv) if sent by electronic
mail, on the day the sender receives confirmation of receipt by return
electronic mail (other than automated responses) from the recipient if that day
is a Business Day and if that confirmation was received before 5:00 p.m. local
time in the place of receipt and otherwise on the next Business Day. 11.2
Address for Service The address for service of each of the Parties shall be as
follows: (a) if to the Vendor or a Guarantor: 4925 – 51 Street Camrose, AB T4V
1S4 Attention: Rob Lundstrom Email: rob@gomillstream.com with a copy to: 4925 –
51 Street Camrose, AB T4V 1S4 Attention: David Francoeur Email:
david.francoeur@kjf-law.ca (b) if to the Purchaser: Profire Combustion, Inc. Box
3313 Bay 12 55 Alberta Ave. Spruce Grove, AB T7X 3A6 Attention: Brenton Hatch
Email: bhatch@profireenergy.com



--------------------------------------------------------------------------------



 
[profiremillstreamapa050.jpg]
47 with a copy to: Lawson Lundell LLP 1600 – 925 West Georgia Street Vancouver,
BC V6C 3L2 Attention: Chat Ortved Email: cortved@lawsonlundell.com or such other
address as may be designated by notice to the other Parties. 11.3 Retention of
Records and Confidential Information The Purchaser acknowledges and agrees that
the Vendor will be permitted to retain copies of the Books and Records for such
period after the Closing Date as is required by any applicable Law. Both before
and after the Closing Date, the Vendor will, and will cause its advisors and
other representatives to: (a) promptly provide to the Purchaser all information
in their possession or under their control relating to the Purchased Assets; (b)
keep strictly confidential all information relating to the Purchased Assets
unless: (i) such information (other than Transferred Information) is or becomes
generally available to the public other than as a result of a disclosure by the
Vendor in violation of this Agreement; (ii) the disclosure of such information
is expressly permitted, in writing, by the Purchaser; or (iii) the disclosure of
such information is required by applicable Law or by a Governmental Authority
(provided that the Vendor shall provide the Purchaser with prompt written notice
of same so that the Purchaser may either seek a protective Order or other
appropriate remedy, and the Vendor shall furnish only the disclosure that is
required); and (c) not use or permit any other Person to use any information
relating to any of the Purchased Assets for any purpose whatsoever, unless such
information (other than Transferred Information) is or becomes generally
available to the public, other than as a result of a disclosure by the Vendor in
violation of this Agreement, or the use of such information is expressly
permitted, in writing, by the Purchaser. 11.4 Privacy (a) The Vendor covenants
and agrees to advise the Purchaser of all purposes for which the Transferred
Information was initially collected from or in respect of the individual to
which such Transferred Information relates and all additional purposes where the
Vendor has notified the individual of such additional purpose, and where
required by Law, obtained the consent of such individual to use or disclose. (b)
The Purchaser covenants and agrees: (i) prior to the completion of the
transactions contemplated herein, to collect, use and disclose the Transferred
Information solely for the purpose of reviewing and completing the transactions
contemplated herein, including determining to complete such transactions; (ii)
after the completion of the transactions contemplated herein, to collect, use
and disclose the Transferred Information only for those purposes for which the
Transferred Information was initially collected from, or in respect of, the
individual to which such Transferred Information relates or for the completion
of the transactions contemplated herein, unless (A) the Vendor or the Purchaser
has first notified such individual of such additional purpose, and where
required by all applicable Laws, obtained the



--------------------------------------------------------------------------------



 
[profiremillstreamapa051.jpg]
48 consent of such individual to such additional purpose, or (B) such use or
disclosure is permitted or authorized by Law, without notice to, or consent
from, such individual; (iii) where required by Law, to promptly notify the
individuals to whom the Transferred Information relates that the transactions
contemplated herein have taken place and that the Transferred Information has
been disclosed to the Purchaser; (iv) to return or destroy the Transferred
Information, at the option of the Vendor, should the transactions contemplated
herein not be completed; and (v) to use all reasonable efforts to protect and
safeguard the Transferred Information including to protect the Transferred
Information from loss or theft, or unauthorized access disclosure, copying, use,
modification, disposal or destruction and promptly advise the Vendor should any
such loss, theft or unauthorized activity occur prior to the completion of the
transactions contemplated herein. 11.5 Guarantee of the Guarantors The
Guarantors hereby absolutely, irrevocably and unconditionally jointly and
severally guarantee the full, complete and timely payment and performance by the
Vendor of each and every obligation of the Vendor under this Agreement (the
“Vendor Obligations”). The Guarantors’ obligations hereunder shall not be
affected by the existence, validity, enforceability, perfection or extent of any
collateral therefor or by any other circumstance relating to the Vendor
Obligations that might otherwise constitute a legal or equitable discharge of or
defence to a Guarantor as a guarantor not available to the Vendor. The Purchaser
shall not be obligated to file any claim relating to any Vendor Obligations in
the event that the Vendor becomes subject to a bankruptcy, reorganization or
similar proceeding, and the failure to so file shall not affect the Guarantors’
obligations hereunder. This guarantee shall be deemed a continuing guarantee and
shall remain in full force and effect and shall be binding on the Guarantors and
their successors and assigns until the date upon which all of the Vendor
Obligations have been satisfied in full. The Guarantors reserve the right to
assert any and all defences which the Vendor may have arising under or related
to the Vendor Obligations other than defences arising from the bankruptcy or
insolvency of the Vendor and other defences expressly waived in this Section
11.5. The Guarantors hereby waive (a) any and all defences specifically
available to a guarantor (other than performance in full by the Vendor) and (b)
any notices, including any notice of any amendment of this Agreement or waiver
or other similar action granted pursuant to this Agreement. 11.6 Further
Assurances Each Party shall, from time to time, and at all times hereafter, at
the request of another Party, but without further consideration, do all such
further acts and execute and deliver all such further documents and instruments
as shall be reasonably required in order to fully perform and carry out the
terms and intent hereof. 11.7 Time of the Essence Time shall be of the essence
of this Agreement. 11.8 Public Announcements The Purchaser shall, in its sole
discretion, plan and co-ordinate any public notices, press releases and any
other publicity concerning the transactions contemplated in this Agreement. No
other party shall issue or permit to be issued any public notices, press
releases or other public announcement concerning the transactions contemplated
by this Agreement without the prior written consent of the Purchaser.



--------------------------------------------------------------------------------



 
[profiremillstreamapa052.jpg]
49 11.9 Amendments and Waiver No modification of or amendment or supplement to
this Agreement shall be valid or binding unless set forth in writing and duly
executed by all of the Parties and no waiver of any breach of any term or
provisions of this Agreement shall be effective or binding unless made in
writing and signed by the Party purporting to give the same and, unless
otherwise provided, shall be limited to the specific breach waived. No failure
on the part of any Party in exercising any right or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or remedy preclude any other or further exercise thereof or the
exercise of any other right or remedy in law or in equity or by statute or
otherwise conferred. 11.10 Entire Agreement This Agreement together with the
agreements and other documents to be delivered pursuant to this Agreement
(including the Transaction Documents) constitute the entire agreement between
the Parties pertaining to the subject matter of this Agreement and supersede all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties. There are no warranties, representations or other
agreements between the Parties in connection with the subject matter of this
Agreement except as specifically set forth in this Agreement and any document
delivered pursuant to this Agreement. 11.11 Applicable Law This Agreement shall
be construed and enforced in accordance with the Laws of the Province of British
Columbia and the federal Laws of Canada applicable therein. The Parties
irrevocably and unconditionally attorn and submit to the exclusive jurisdiction
of the courts of competent jurisdiction in the Province of British Columbia in
respect of any action, application, reference or other proceeding arising out of
or related to this Agreement and agree that all Claims in respect of any such
action, application, reference or other proceeding shall be heard and determined
in such British Columbia courts. Each of the Parties irrevocably waives, to the
fullest extent it may effectively do so, the defence of an inconvenient forum to
the maintenance of such action, application, reference or proceeding. 11.12
Severability If any one or more of the provisions or parts thereof contained in
this Agreement should be or become invalid, illegal or unenforceable in any
respect in any jurisdiction, the remaining provisions or parts thereof contained
herein shall be and shall be conclusively deemed to be, as to such jurisdiction,
severable therefrom and: (a) the validity, legality or enforceability of such
remaining provisions or parts thereof shall not in any way be affected or
impaired by the severance of the provisions or parts thereof severed; and (b)
the invalidity, illegality or unenforceability of any provision or part thereof
contained in this Agreement in any jurisdiction shall not affect or impair such
provision or part thereof or any other provisions of this Agreement in any other
jurisdiction. 11.13 Third Party Beneficiaries Except as provided in ARTICLE 9,
which provisions are intended to benefit and to be enforceable by the parties
specified therein, nothing in this Agreement, express or implied, is intended or
shall be construed to confer upon any Third Party any right, remedy or claim
under or by reason of this Agreement. To the extent required by applicable Law
to give full effect to the direct rights in favour of the Persons specified in
ARTICLE 9, the Vendor and the Purchaser agree and acknowledge that they are
acting as agent and/or as



--------------------------------------------------------------------------------



 
[profiremillstreamapa053.jpg]
50 trustee of such Persons. The parties reserve their right to vary or rescind
the rights at any time and in any way whatsoever, if any, granted by or under
this Agreement to any Person who is not a party, without notice to or consent of
that Person, including any Indemnified Party. 11.14 Execution in Counterpart
This Agreement may be executed in any number of counterparts with the same
effect as if all signatories to the counterparts had signed one document, all
such counterparts shall together constitute, and be construed as, one instrument
and each of such counterparts shall, notwithstanding the date of its execution,
be deemed to bear the date first above written. Delivery of counterparts may be
effected by facsimile transmission or scanned emails. 11.15 Benefit of the
Agreement This Agreement shall enure to the benefit of and be binding upon the
respective successors and permitted assigns of the Parties. 11.16 Assignment
This Agreement may not be assigned by any Party without the prior consent of the
other Parties provided that the Purchaser may assign its rights and obligations
under this Agreement to an Affiliate of the Purchaser (without novation) if,
contemporaneous therewith, such Affiliate of the Purchaser agrees to be bound by
all representations, warranties, covenants and indemnities of the Purchaser,
provided that, notwithstanding any such agreement, the Purchaser continues to be
bound by this Agreement and such agreement shall be in form and substance
satisfactory to the Vendor acting reasonably. 11.17 Costs Except as otherwise
provided in this Agreement, each Party shall be responsible for all costs and
expenses (including the fees and disbursements of legal counsel and other
advisors) incurred by it in connection with the negotiation, preparation and
execution of this Agreement and the transactions contemplated hereby. 11.18 No
Partnership It is not the intent or purpose of the Agreement to create, and this
Agreement shall not be construed as creating, any association, partnership or
syndicate. 11.19 Independent Legal Advice Each Party acknowledges and agrees
that he or it has been advised to, and has had sufficient opportunity to,
consult with independent legal counsel with respect to this Agreement and the
transactions contemplated herein, understands his or its obligations under this
Agreement and the Transaction Documents and the nature of the consequences of
this Agreement and the Transaction Documents, and is signing this Agreement
voluntarily. [Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------



 
[profiremillstreamapa054.jpg]




--------------------------------------------------------------------------------



 
[profiremillstreamapa055.jpg]




--------------------------------------------------------------------------------



 
[profiremillstreamapa056.jpg]
EXHIBIT A FORM OF TRANSITIONAL SERVICES AGREEMENT See attached.



--------------------------------------------------------------------------------



 
[profiremillstreamapa057.jpg]
TRANSITIONAL SERVICES AGREEMENT THIS AGREEMENT made effective as of the ____ day
of __________________, 2019 BETWEEN PROFIRE COMBUSTION, INC. (the “Purchaser”)
AND MILLSTREAM ENERGY PRODUCTS LTD. (the “Vendor”) WHEREAS: A. The Purchaser and
the Vendor, among others, have entered into an Asset Purchase Agreement (the
“APA”) dated as of June 12, 2019, pursuant to which, among other things, the
Vendor agreed to sell to the Purchaser, and the Purchaser agreed to purchase,
the Purchased Assets on the terms and conditions therein; and B. It is a
condition to the closing of the transactions contemplated by the APA that the
Purchaser and the Vendor (together, the “Parties”) enter into this Agreement.
NOW, THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties mutually covenant and agree as follows: 1.0 DEFINITIONS 1.1 All terms
used in this Agreement and not otherwise defined herein shall have the meanings
ascribed to such terms in the APA. 1.2 In this Agreement, “Confidential
Information” means all confidential or proprietary information, intellectual
property, confidential facts and non-public information (including, without
limitation, all budgets, forecasts, analyses, financial results, prospects,
costs, margins, and other business activities and all financial information, all
customer, supplier, vendor lists and information, all prospective customer and
supplier lists and information, pricing, sales, trade secrets, marketing
techniques, procedures, operations, know-how, and other aspects of business) of
the Purchaser or relating to the Business, whether in written, oral, electronic
or any other format, but excluding any information that is already in the public
domain or comes into the public domain without any breach of this Agreement or
any other agreement by the Vendor or any of its Affiliates, directors, officers,
employees, contractors or representatives. 2.0 TRANSITIONAL SERVICES 2.1
Transitional Services. The Vendor agrees to provide to the Purchaser the
transitional services set out in Schedule A hereto without charge (all of which
are collectively referred to as the “Transitional Services”, and individually
each is referred to as a “Transitional Service”). The
30074.145935.DLB2.16728669.4



--------------------------------------------------------------------------------



 
[profiremillstreamapa058.jpg]
Vendor shall ensure that Robert Lundstrom is engaged, and during the Term
remains engaged, to provide all Transition Services to be provided hereunder.
The Vendor agrees that subject to Section 2.2, Robert Lundstrom will attend the
Purchaser’s premises and participate in provision of the Transitional Services
in a manner consistent with past practice. 2.2 Consulting Services. In addition
to the Transitional Services, the Purchaser may request that the Vendor perform
additional consulting services (the “Consulting Services”) to be performed at a
date agreed to by the parties and for a fee agreed to by the parties. 2.3
Performance Standards. The Vendor shall provide the Transitional Services and
the Consulting Services using the same standard of care as the Vendor used in
and for the Business prior to the Closing Date. 2.4 Indemnity. Each of the
Vendor and Purchaser agrees to indemnify and hold the other in its capacity as a
provider of Transitional Services and Consulting Services hereunder (in each
case, the “Service Provider”) harmless from and against all losses, costs,
damages, liabilities and reasonable out-of-pocket expenses whatsoever, including
reasonable legal fees but excluding loss of profits suffered or incurred by the
Service Provider, by reason of the provision of the Transitional Services or the
Consulting Services by the Service Provider hereunder, unless arising out of the
gross negligence or willful misconduct of the Service Provider in connection
with the performance of the Transitional Service or the Consulting Services. 2.5
Books of Account and Information. Both parties shall maintain at their
respective head offices appropriate books of account and records with respect to
all Transitional Services and Consulting Services provided by it as a Service
Provider under the terms of this Agreement. Each party shall provide to the
other whatever additional reports and information relating to the Transitional
Services and Consulting Services provided under this Agreement that it may
reasonably request. Each party shall retain any records maintained under this
Agreement for a period of seven (7) years from the date of the provision of the
last of the Transitional Services or Consulting Services hereunder. 2.6 Term.
The term of this Agreement (the “Term”) shall commence on the Closing Date and
end on a date that is six months following the Closing Date, unless terminated
earlier by written agreement of the Parties; provided that the Term may be
extended by written agreement of the Parties. Notwithstanding the termination of
this Agreement for any reason, the rights and obligations under Section 2.4 and
Articles 3 and 4 shall survive the termination of this Agreement. For greater
certainty, no termination of this Agreement will discharge, affect or otherwise
modify in any manner the rights of the Parties which have accrued prior to such
termination or relieve any Party from liability for any breach of any provision
hereof prior to such termination. 3.0 CONFIDENTIALITY 3.1 Each of the Parties
recognize that the nature of each of their relationship with the other is such
that each may have access to, and that there may be disclosed to such Party
during the course of such relationship, Confidential Information owned by the
other or its Affiliates (where a Party receives any Confidential Information, a
“Receiving Party”). Each of the Receiving Parties acknowledges that, except for
each of the Receiving Parties’ relationship with the other Party, each of the
Receiving Parties would not otherwise have access to the Confidential
Information. Each of the Receiving Parties understands and acknowledges that the
Confidential Information constitutes a valuable and unique commercial asset of
the other Party, and that disclosure of the 30074.145935.DLB2.16728669.4



--------------------------------------------------------------------------------



 
[profiremillstreamapa059.jpg]
Confidential Information would have serious negative effects on such Party’s
business and provide the Receiving Party with a substantial and unfair
competitive advantage. Each of the Receiving Parties agrees that such Receiving
Party, as applicable, will not, at any time during or after the performance of
any the obligations hereunder, use for any purpose other than the furtherance of
its business, or disclose to any person, firm, corporation, association or other
entity, or to any combination thereof, directly or indirectly, for any reason or
purpose whatsoever, any Confidential Information, or any part thereof. 4.0
GENERAL PROVISIONS 4.1 Notices. All notices and other communications hereunder
shall be in writing and shall be deemed given when delivered in accordance with
the notice provisions set forth in the APA. 4.2 Further Assurances. The parties
will use good faith efforts to cooperate with each other in all matters relating
to the provision and receipt of Transitional Services and Consulting Services
hereunder and to mitigate problems should they arise. The parties agree that
they shall execute and deliver such further documents and instruments, and do
all other acts and things, that may be necessary or desirable in order to give
full effect to this Agreement. 4.3 Severability. If any term or provision of
this Agreement is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction. Upon such determination that any term or
other provision is invalid, illegal or unenforceable, a provision shall be
substituted so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby may be consummated as originally contemplated to the
greatest extent possible. 4.4 Entire Agreement. This Agreement, together with
the APA and the agreements and other documents delivered thereunder, constitute
the entire agreement of the Parties with respect to the subject matter contained
in the APA, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter. 4.5
Successors and Assigns. This Agreement shall be binding upon and shall inure to
the benefit of the Parties and their respective successors and permitted
assigns. No Party may assign its rights or obligations hereunder without the
prior written consent of the other Parties, which consent shall not be
unreasonably withheld or delayed. No assignment shall relieve the assigning
Party of any of its obligations hereunder. 4.6 Amendment. No modification of or
amendment or supplement to this Agreement shall be valid or binding unless set
forth in writing and duly executed by each of the Parties hereto and no waiver
of any breach of any term or provisions of this Agreement shall be effective or
binding unless made in writing and signed by the Party purporting to give the
same and, unless otherwise provided, shall be limited to the specific breach
waived. No failure on the part of any Party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or remedy preclude any other or further exercise
thereof or the exercise of any other right or remedy in law or in equity or by
statute or otherwise conferred. 4.7 Applicable Law. This Agreement shall be
construed and enforced in accordance with the laws of the Province of British
Columbia and the federal laws of Canada applicable therein. The Parties
irrevocably and unconditionally attorn and submit to the exclusive jurisdiction
of the courts of competent jurisdiction in the Province of British Columbia in
respect of any action, application, 30074.145935.DLB2.16728669.4



--------------------------------------------------------------------------------



 
[profiremillstreamapa060.jpg]
reference or other proceeding arising out of or related to this Agreement and
agree that all claims in respect of any such action, application, reference or
other proceeding shall be heard and determined in such British Columbia courts.
Each of the Parties irrevocably waives, to the fullest extent it may effectively
do so, the defence of an inconvenient forum to the maintenance of such action,
application, reference or proceeding. 4.8 Independent Legal Advice. Each Party
acknowledges and agrees that he or it has been advised to, and has had
sufficient opportunity to, consult with independent legal counsel with respect
to this Agreement and the transactions contemplated herein, understands his or
its obligations under this Agreement and the nature of the consequences of this
Agreement, and is signing this Agreement voluntarily. 4.9 Counterparts. This
Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
agreement. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement. [Remainder of
this page intentionally left blank.] 30074.145935.DLB2.16728669.4



--------------------------------------------------------------------------------



 
[profiremillstreamapa061.jpg]
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above. PROFIRE COMBUSTION, INC. Per: Name: Title: MILLSTREAM
ENERGY PRODUCTS LTD. Per: Name: Title: [Signature Page to the Transitional
Services Agreement] 30074.145935.DLB2.16728669.4



--------------------------------------------------------------------------------



 
[profiremillstreamapa062.jpg]
Schedule “A” Transitional Services The following Transition Services are
expected to be performed by Robert Lundstrom (“Lundstrom”) for consideration
paid in the APA. Should the Purchaser choose to engage Robert Lundstrom for any
Consulting Services, beyond what is listed below, the Parties will enter into a
separate agreement. The Transitional Services will be performed in two separate
time periods. The first set of Transition Services will be performed in the time
period after signing the APA and before the Closing Date. The remaining
Transition Services will be performed within six months of the Closing Date.
Post Sign – Pre Close In the period between signing the APA and the Closing Date
Lundstrom will: • Deliver all drawings of product (“Product Drawings”) that are
designed by the Vendor in an electronic and editable format. This includes all
product listed in Schedule 2.8 of the APA. • Make himself reasonably available
to provide additional information and support to describe the Product Drawings
as requested by the Purchaser • Introduce any Transferred Employees to the
Purchaser to begin discussing the transition process including the delivery and
support of any Employment Agreements. • Make himself reasonably available to
respond to questions that the Purchaser may have regarding any Purchased Assets
to assist in transferring those assets in a manner that can be received by the
Purchaser. • Provide a digital and editable copy of the Vendor’s customer
relations management software or lists. Within Six Months of Closing: Within six
months after the Closing Date Lundstrom is expected to: • Introduce any
customers of the Vendor that are not currently customers of the Purchaser. •
Complete review of Product Drawings and sign off on final versions as they
become available. All final Product Drawings must be completed with six Months
of Closing. • Assist Purchaser in categorizing Product Drawings. • Support the
clean-up and or update of Product Drawings • Support and review the Purchaser’s
purchase orders to China suppliers as related to Vendor’s products. This review
should be done to help describe the process of ordering product from the Chinese
manufacturers as described in the schedules of the APA. • Review and provide
support for all of the Vendor’s outstanding sales orders. • Review all Inventory
on-site at Purchaser’s location in Spruce Grove. This review will include
matching all product to part numbers as provided by the Vendor. • Provide access
to and describe how to access all systems, software, CRM, website, etc. that
were purchased pursuant to the APA. • Hand off of customers that contact
Lundstrom directly as per Purchaser’s process and script which will be provided
to Lundstrom at or shortly after the Closing Date. • Provide answers to initial
questions regarding any Purchased Assets. • Provide support to collect on any
monies owed pursuant to the Accounts Receivable Aging Report provided at the
Closing Date. This includes providing contacts and insight on any potential
discrepancies related to purchase orders or other necessary documentation. •
Immediately notify the Purchaser if a payment is received by Lundstrom for
Vendor products after the Closing Date and deliver that payment to Purchaser
within five days of receipt. 30074.145935.DLB2.16728669.4



--------------------------------------------------------------------------------



 